 

Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

 

 

BETWEEN

 

 

WELLS-GARDNER ELECTRONICS CORPORATION, as Seller

 

 

AND

 

 

HT PRECISION TECHNOLOGIES U.S., INC., as Purchaser

 

Dated as of September 12, 2014

 

 

 
 

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT ("Agreement") is made and entered into as of
September 12, 2014, by and between WELLS-GARDNER ELECTRONICS CORPORATION, an
Illinois corporation ("Seller"), and HT PRECISION TECHNOLOGIES U.S., INC., a
Delaware corporation ("Purchaser").

 

RECITALS

 

WHEREAS, Seller is engaged in several lines of business within the gaming
industry, one of which is the manufacture and sale of LCD monitors, primarily
for use in slot-machines and other gaming equipment (the “LCD Business” or the
“Business”); and

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, substantially all of the operating assets and properties owned by
Seller and exclusively used by Seller in the LCD Business (but not any assets
used in Seller’s other lines of business) on the terms and subject to the
conditions set forth herein.

 

Now therefore, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1     CERTAIN DEFINITIONS.

 

For purposes of this Agreement the following terms have the meanings set forth
below:

 

"Accountant" has the meaning set forth in Section 2.6(a)(ii).

 

"Accounts Payable" has the meaning set forth in the definition of “Net Accounts
Receivable”.

 

"Accounts Receivable" has the meaning set forth in Section 2.1(b).

 

"Account Surplus" has the meaning set forth in Section 2.9.

 

"Accrued Warranty Reserve" shall be calculated by taking the actual warranty
expenses, including, without limitation, labor, parts and freight, for the most
recent eighteen (18) months for which such information is available and then
dividing by three (3) to achieve an average six (6) month warranty expense.

 

"Affiliate" refers to, with respect to any given Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person. The term "control"
(including, with correlative meaning, the terms "controlled by" and "under
common control with"), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

 
 

--------------------------------------------------------------------------------

 

 

"Agreement" has the meaning set forth in the preamble, and shall include all
Schedules and Exhibits hereto.

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
7.1(c).

 

"Assignment of Contracts" has the meaning set forth in Section 7.1(d).

 

"Assumed Liabilities" has the meaning set forth in Section 2.3.

 

"Bill of Sale" refers to the Bill of Sale and Assignment Agreement substantially
in the form of Exhibit A hereto.

 

“Business” has the meaning set forth in the Recitals.

 

"Business Day" refers to a day, other than a Saturday or a Sunday, on which
commercial banks are not required or authorized to close in the State of
Illinois or Taiwan.

 

“Cap” has the meaning set forth in Section 8.3(b).

 

"Closing" has the meaning set forth in Section 2.7.

 

"Closing Date" has the meaning set forth in Section 2.7.

 

"Closing Material Adverse Effect" refers to any change, effect, event,
occurrence, state of facts or development that, individually or in the aggregate
with any other change, effect, event, occurrence, state of facts or development,
is materially adverse to the Business, performance of material obligations of
Seller under this Agreement and/or the Transaction Documents; provided, however,
that no change, effect or circumstance will be deemed (either alone or in the
aggregate) to constitute, nor will be taken into account in determining whether
there has been or may be, a Closing Material Adverse Effect to the extent that
it arises out of or relates to: (i) the disclosure of the fact that Purchaser is
the prospective acquirer of the Purchased Assets or of the fact that
negotiations are taking place between the parties related hereto, or (ii) the
announcement or pendency of the transactions contemplated hereby.

 

“Closing Net Working Capital” shall mean as of the Closing Date the Net Accounts
Receivable of the Business plus Inventory.

 

"Closing NWC Dispute Period" has the meaning set forth in Section 2.6(b)(i).

 

"Closing Payment" has the meaning set forth in Section 2.5.

 

"Code" refers to the Internal Revenue Code of 1986, as amended.

 

“Collection Period” has the meaning set forth in Section 2.6(b)(ii).

 

“Collection Statement” has the meaning set forth in Section 2.6(b)(i).

 

"Confidentiality Agreement" has the meaning set forth in Section 5.1.

 

 
3

--------------------------------------------------------------------------------

 

 

"Consents" has the meaning set forth in Section 3.2.

 

"Contracts" has the meaning set forth in Section 2.1(d).

 

"Damages" refers to, in respect of any obligation to indemnify any Person
pursuant to the terms of this Agreement, all actual out-of-pocket losses,
damages, costs, expenses and liabilities (including reasonable attorneys' fees,
and other reasonable costs and expenses); provided, however, that Damages shall
(i) not include consequential (such as loss of business or profits), incidental,
special, punitive or exemplary losses, damages, costs, expenses or liabilities
or any diminution in value and shall not be calculated by using or taking into
account any multiple of earnings, book value, cash flow or other measure and
(ii) be net of (A) any amounts recovered pursuant to any indemnification by or
indemnification agreement with any third party, (B) any insurance proceeds or
other cash receipts or sources of reimbursement received as an offset against
such Damages and (C) any net Tax benefit realized within two (2) years of the
date in which such indemnification claim was paid attributable to such Damages.

 

"Deductible" has the meaning set forth in Section 8.3(a).

 

"Delinquent Account Debtors" has the meaning set forth in Section 2.6(b)(iii).

 

"Determination Date" has the meaning set forth in Section 2.6(c)(ii).

 

"Dispute Notice" has the meaning set forth in Section 2.6(a)(i).

 

"Dispute Period" has the meaning set forth in Section 2.6(a)(i).

 

"Disputed Items" has the meaning set forth in Section 2.6(a)(ii).

 

"Employees" has the meaning as set forth in Section 3.17.

 

"Engineers" has the meaning set forth in Section 6.2(a).

 

"Environmental Laws" refers to all applicable federal, state or local laws or
any regulation, code, plan, order, decree, judgment, notice or demand letter
issued, entered, promulgated or approved thereunder relating to pollution or
protection of the environment, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants, or hazardous or
toxic materials or wastes or any other Hazardous Substance into ambient air,
surface water, ground water, or land or otherwise relating to the use,
maintenance, generation, treatment, storage, or disposal of pollutants,
contaminants or hazardous or toxic materials or wastes by Seller or its
employees or agents.

 

"Excluded Assets" has the meaning set forth in Section 2.2.

 

"Excluded Liabilities" has the meaning set forth in Section 2.4.

 

“Executives’ Non-Compete” has the meaning set forth in Section 7.1(g).

 

"Final Closing Net Working Capital" has the meaning set forth in Section
2.6(c)(i).

 

 
4

--------------------------------------------------------------------------------

 

 

"Final Closing Statement" has the meaning set forth in Section 2.6(a)(ii).

  

"Financial Statements" has the meaning set forth in Section 3.5(a).

 

"Fixed Assets" has the meaning set forth in Section 2.1(c).

 

“GAAP” shall mean United States Generally Accepted Accounting Principles as
historically applied by Seller.

 

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of law.

 

"Hazardous Substance" refers to any substance which is defined as "hazardous"
under any Environmental Laws including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. Section 9601 et
seq.), Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.),
Federal Clean Air Act (42 U.S.C. Section 7401 et seq.), Federal Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et seq.), Federal Clean
Water Act of 1977 (33 U.S.C. Section 1251 et seq.), Federal Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.) and the Federal Safe Drinking Water
Act (42 U.S.C. Section 300(f) et seq.).

 

"Hire Date" has the meaning set forth in Section 6.2(a).

 

"HTP" shall mean HT Precision Technologies, Inc.

 

"HTP Balance" shall mean the balance between the accounts receivable owed by HTP
to the Seller and the accounts payable owed by the Seller to HTP as of the
Closing, and (i) if the balance is a positive number, such positive number shall
be added and included in the calculation of the Net Accounts Receivable, or (ii)
if the balance is a negative number, such negative number shall become as a
deducted item for calculating the Net Accounts Receivable.

 

"Indemnified Party" has the meaning set forth in Section 8.4(a).

 

"Indemnifying Party" has the meaning set forth in Section 8.4(a).

 

"Initial PWCA Payment" has the meaning set forth in Section 2.6(b)(i).

 

"Intellectual Property" has the meaning set forth in Section 2.1(e).

 

"Interim Balance Sheet" has the meaning set forth in Section 3.5(b).

 

"Inventory" has the meaning set forth in Section 2.1(a).

 

 
5

--------------------------------------------------------------------------------

 

 

“IP Assignment” has the meaning set forth in Section 7.1(e).

 

“Key Employees” shall mean Wally S’ad and Ted Panek.

 

“LCD Business” has the meaning set forth in the Recitals.

 

"Leased Real Property" refers to the leased real property located at 9500 West
55th St., Suite A, McCook, IL.

 

"Legal Requirement" refers to any federal, state, local, or municipal
constitution, law, ordinance, code, regulation, statute, judgment, order or
decree.

 

“Lender” has the meaning set forth in Section 5.3.

 

"Lien" refers to any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, conditional sale or
other title retention device or arrangement (including a capital lease).

 

"Lockbox Account Agreement" refers to that certain agreement dated as of the
Closing Date, entered into by and between the Lender, Purchaser and Seller,
governing the depositing of funds into and withdrawal of funds from the lockbox.

 

"Material Adverse Effect" refers to any change, effect, event, occurrence, state
of facts or development that, individually or in the aggregate with any other
change, effect, event, occurrence, state of facts or development, is materially
adverse to the Business, financial condition or results of operations of Seller,
taken as a whole; provided, however, that no change, effect or circumstance will
be deemed (either alone or in the aggregate) to constitute, nor will be taken
into account in determining whether there has been or may be, a Material Adverse
Effect to the extent that it arises out of or relates to: (i) a general
deterioration in the United States economy, (ii) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war or the occurrence of any other calamity or crisis,
including an act of terrorism, (iii) any adverse change in conditions generally
affecting the Business or the LCD monitor industry in general, (iv) the
disclosure of the fact that Purchaser is the prospective acquirer of the
Purchased Assets or of the fact that negotiations are taking place between the
parties related hereto, (v) the announcement or pendency of the transactions
contemplated hereby or (vi) compliance with the terms of, or the taking of any
action required by, this Agreement; but in the case of clauses (i), (ii) and
(iii) only to the extent any such changes, effects, events, occurrences, state
of facts or developments do not, individually or in the aggregate, have a
materially disproportionate adverse impact on the Business relative to other
Persons in the industries in which the Business operates.

 

“Negative Working Capital Adjustment” has the meaning set forth in Section
2.6(d).

 

“Net Accounts Receivable” shall mean the combination of the HTP Balance (either
positive or negative) and all other accounts receivable of the Business as of
Closing (which shall not include (i) the accounts receivable owed by HTP to the
Seller, or (ii) the bad debt reserve) less the accrued but unpaid accounts
payable of the Business as of Closing (which shall not include the accounts
payable owed by Seller to HTP), including both trade accounts payable and
subcontractor accounts payable, determined in accordance with GAAP (“Accounts
Payable”).

 

 
6

--------------------------------------------------------------------------------

 

 

“Net Working Capital Benchmark” shall be $7,550,000.

 

"Newly Hired Employee" has the meaning set forth in Section 6.2(a).

 

"Non-Assignable Contract" has the meaning set forth in Section 5.2.

 

“Occurrence” shall mean the date on which an incident takes place as determined
for insurance purposes with respect to occurrence-based insurance coverage.

 

"Other Assets" has the meaning set forth in Section 2.1(f).

 

“Permit” refers to any permit, approval, authorization, license, variance,
certificates, registration, exemptions, rights of way, franchise privileges,
grants and ordinances, or permission required by a Governmental Entity under any
applicable Legal Requirements.

 

"Permitted Lien" refers to (i) statutory Liens for current Taxes, special
assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established, (ii) zoning,
entitlement, building and other land use regulations imposed by governmental
agencies having jurisdiction over any Leased Real Property which are not
violated in any material respect by the current use and operation of the Leased
Real Property, (iii) deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, pension programs
mandated under applicable legal requirements or other social security,
(iv) covenants, conditions, restrictions, easements, encumbrances and other
similar matters of record affecting title to the Leased Real Property, but not
adversely affecting current occupancy or use of the Leased Real Property in any
material respect, (v) Liens securing rental payments under capital lease
arrangements and (vi) any Liens set forth on Schedule 1 attached hereto.

 

"Person" refers to any individual, partnership, corporation, trust, association,
government or any department or agency thereof or any other entity.

 

“Positive Working Capital Adjustment” has the meaning set forth in Section
2.6(d).

 

"Preliminary Closing Statement" has the meaning set forth in Section 2.6(a).

 

"Prepaid Inventory" shall mean Inventory in transit from vendors other than
Purchaser and Axiomtek Display Solutions Co., Ltd., for which payment has been
made by Seller.

 

"Purchased Assets" has the meaning set forth in Section 2.1(f).

 

"Purchase Price" has the meaning set forth in Section 2.5.

 

"Purchase Price Adjustment" has the meaning set forth in Section 2.6(c)(i).

 

 
7

--------------------------------------------------------------------------------

 

 

"Purchaser" has the meaning set forth in Preamble.

 

"Purchaser Indemnified Parties" has the meaning set forth in Section 8.1.

 

"Schedules" or "Disclosure Schedules" refers to, collectively, the various
Schedules referred to in this Agreement delivered separately to Purchaser on or
before the date of this Agreement and initialed by the parties.

 

"Seller" has the meaning set forth in the Preamble.

 

"Seller Indemnified Parties" has the meaning set forth in Section 8.2.

 

“Seller’s Knowledge” or “Knowledge” shall mean the actual knowledge of Anthony
Spier, James Brace, Wally S’ad, Ted Panek, and Renee Zimmerman.

 

“Seller’s Non-Compete” has the meaning set forth in Section 7.1(f).

 

"Support Documents" has the meaning set forth in Section 2.6(a).

 

"Tax Return" refers to any report, return, information return or other
information required to be supplied to a taxing authority in connection with
taxes.

 

"Taxes" refers to all federal, state, local and foreign taxes, charges, fees,
levies, imposts, duties or other assessments, including, without limitation,
income, gross receipts, excise, employment, sales, use, transfer, license,
payroll, franchise, severance, stamp, occupation, windfall profits,
environmental (including taxes under Code Section 59A), premium, federal highway
use, commercial rent, customs duties, capital stock, paid up capital, profits,
withholding, Social Security, single business and unemployment, disability, real
property, personal property, registration, ad valorem, value added, alternative
or add-on minimum, estimated, or other tax or governmental fee of any kind
whatsoever, imposed or required to be withheld by the United States or any
state, local, foreign government or subdivision or agency thereof, including any
interest, penalties or additions thereto, whether disputed or not.

 

"Third Party Claim" has the meaning set forth in Section 8.4(a).

 

"Transaction Documents" shall mean this Agreement, the TSA and all the other
agreements ancillary thereto.

 

“TSA” has the meaning set forth in Section 6.3.

 

"Uncollectible Accounts Receivable" has the meaning set forth in Section
2.6(b)(iv).

 

"Warranty" has the meaning set forth in Section 3.21.

 

Section 2     ACQUISITION OF ASSETS

 

2.1     Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, on the Closing Date, Seller shall sell, transfer, assign, convey and
deliver to Purchaser, and Purchaser shall purchase from Seller, all of Seller's
right, title and interest in and to the following assets and properties, to the
extent owned by Seller, and which are used, or held for use exclusively, in the
Business by Seller, but not including the Excluded Assets:

 

 
8

--------------------------------------------------------------------------------

 

 

(a)     all raw materials, replacement parts, work in process and finished goods
located at the Leased Real Property or in transit to the Leased Real Property,
or kept in the Seller’s customers’ sites, suppliers’ facilities or third-party
warehouses, and used exclusively in the Business, including Prepaid Inventory
(less Accrued Warranty Reserve) (the "Inventory");

 

(b)     the accounts receivable included in Net Accounts Receivable and included
in the calculation of Closing Net Working Capital (the "Accounts Receivable");

 

(c)     all the fixed assets (the "Fixed Assets") set forth on Schedule 2.1(c),
which is intended to identify all Fixed Assets that are located at the Leased
Real Property and exclusively used in the Business, including without
limitation, any and all molds and dies, office equipment, machinery and computer
hardware;

 

(d)     all the contracts, leases (excluding the Lease), and agreements set
forth on Schedule 2.1(d) (the "Contracts"), which identifies all Contracts of
Seller exclusively related to the Business and intended to be transferred to
Purchaser;

 

(e)     the following intellectual property: the trademark “Wells-Gardner;” the
domain name “wellsgardner.com”, the right to use and register variations of the
“Wells-Gardner” or “Wells-Gardner Electronics” name, all “Wells-Gardner”
trademarks, patents, licenses, rights under commercial agreements, product
designs and other intellectual property rights set forth on Schedule 2.1(e)
("Intellectual Property"); and

 

(f)     All assets identified on Schedule 2.1(f), together with any goodwill and
other intangible assets exclusively related to the Business (collectively the
"Other Assets," and, together with the Inventory, Accounts Receivable, Fixed
Assets, Contracts and Intellectual Property, the "Purchased Assets").

 

2.2     Excluded Assets. The Purchased Assets shall not include any, and Seller
shall retain and continue to own, all other assets and rights of Seller which
are not expressly set forth as Purchased Assets (collectively, the "Excluded
Assets"). The Excluded Assets include, without limitation:

 

(a)     all cash and cash equivalents (including marketable securities and
short-term investments) of Seller;

 

(b)     all accounts receivable and notes receivable and other claims for money
or other obligations due to Seller arising out of the Business not included in
Net Accounts Receivable;

 

(c)     any property, casualty, workers' compensation or other insurance policy
or related insurance services contract relating to Seller and any rights of
Seller under such insurance policy or contract, other than rights under such
policies or contracts with respect to any Assumed Liability;

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     all rights of Seller under this Agreement, and rights to insurance
claims, rebates and refunds, deposits, tax refunds and workers’ compensation
rebates and refunds relating to periods on or prior to the Closing;

 

(e)     all past, present or future claims, choses in action and rights or
actions by Seller against third parties relating to (i) the Business and/or any
Purchased Assets arising from events, acts, omissions or circumstances on or
prior to the Closing Date, (ii) any other Excluded Asset, or (iii) the Business
and/or any Purchased Assets arising from events, acts, omissions or
circumstances after the Closing Date to the extent such claim or action relates
to or arose out of any matter for which Seller remains liable, including, but
not limited to, any Excluded Liability and any matter for which Seller is
obligated to indemnify Purchaser pursuant to the terms of this Agreement;

 

(f)     Seller's hardware and software not used exclusively in the LCD Business;

 

(g)     the books and records associated with the Business;

 

(h)     all trademarks, trade names and service marks relating to the name
"American Gaming & Electronics " and/or the logo relating thereto, along with
all derivatives and variations thereof;

 

(i)     all rights to the Seller’s assets and properties, personal and real, not
specifically identified in Section 2.1 of this Agreement; and

 

(j)     all other items listed on Schedule 2.2.

 

2.3     Assumed Liabilities. Purchaser agrees to assume and be obligated to pay
for and perform the following liabilities, commitments and obligations of Seller
to the extent relating to the Business (collectively referred to herein as the
"Assumed Liabilities"): (a) all accounts payable included in Net Accounts
Receivable and Closing Net Working Capital, excluding any sales taxes or other
government remittances relating to payroll or corporate taxes, (b) the
liabilities, commitments and obligations of Seller under the Contracts arising
after the Closing Date, (c) all product liability or similar claims for any
injury to person or property relating to the Business where the Occurrence is on
or after the Closing, including without limitation, with respect to products
sold before or after Closing, and (d) all product warranty obligations.

 

2.4     Excluded Liabilities. Except for the Assumed Liabilities, Purchaser
shall not assume or be obligated for any other liability, obligation or
commitment of Seller whether known or unknown, direct or indirect, absolute or
contingent, and whether arising in contract, tort or otherwise (the "Excluded
Liabilities").

 

2.5     Purchase Price Computation and Payment. The purchase price shall be Five
Million Five Hundred Thousand Dollars ($5,500,000) (the “Closing Payment”),
subject to adjustment following Closing as provided in Section 2.6 below (as so
adjusted, the "Purchase Price"). At the Closing, Purchaser shall pay the Closing
Payment to Seller by wire transfer of immediately available funds to an account
or accounts designated in writing by Seller.

 

 
10

--------------------------------------------------------------------------------

 

 

2.6     Purchase Price Adjustment.

 

(a)     Preliminary Closing Statement. Not more than twenty (20) days after the
Closing Date, Seller shall deliver to Purchaser its good faith determination of
Closing Net Working Capital and the Purchase Price Adjustment (the "Preliminary
Closing Statement") as of Closing Date, together with copies of the
reconciliations supporting Seller's calculation of the information and all
related support documents (the "Support Documents"). A sample calculation
demonstrating how the Closing Net Working Capital shall be determined is set
forth in Exhibit H attached hereto.

 

(i)     Dispute Period. As promptly as practicable after Purchaser’s receipt of
such Preliminary Closing Statement along with the Support Documents (but in no
event later than thirty (30) days after Purchaser’s receipt of such statement)
(such period, the "Dispute Period"), Purchaser shall provide written notice (the
"Dispute Notice") to Seller specifying in reasonable detail Purchaser's
objections, if any, to any amounts set forth on the Preliminary Closing
Statement.

 

(ii)     Dispute Procedures. If Purchaser has timely delivered a Dispute Notice
to Seller with respect to the Preliminary Closing Statement, each party and its
representatives shall be entitled to review all Support Documents relating to
the Closing Net Working Capital and the Purchase Price, and consult with the
other party and its representatives regarding the methods used to calculate the
Closing Net Working or Purchase Price Adjustment. Within thirty (30) days after
delivery of the Dispute Notice, Seller and Purchaser shall attempt to resolve
any disputes in good faith, and if the parties cannot agree within such thirty
(30) day period such dispute shall be resolved by BDO USA, LLP (the
"Accountant"). Promptly, but not later than thirty (30) days after submission of
the dispute to the Accountant, the Accountant shall determine (based solely on
presentations by Seller and Purchaser to the Accountant and not by independent
review) only those items in dispute ("Disputed Items") and will render a report
as to its resolution of such Disputed Items and the resulting calculation of the
Disputed Items, which are the subject of the Dispute Notice. In resolving any
Disputed Item, the Accountant may not assign a value to such Disputed Item
greater than the greatest value for such Disputed Item claimed by either party
or less than the lowest value for such Disputed Item claimed by either party, in
each case as presented to the Accountant. The written decision of the Accountant
shall be final and binding on the parties hereto and shall not be subject to
dispute or review. Any fees or expenses payable to the Accountant shall be
shared equally between Seller and Purchaser. The Preliminary Closing Statement
as deemed to be final, conclusive and binding as the final statement of the
Purchase Price Adjustment is referred to herein as the “Final Closing
Statement”.

 

(b)     Additional Adjustment to the Final Closing Statement

 

(i)     Within three (3) Business Days following the completion of the dispute
procedures under Section 2.6(a)(ii) (said period in which the dispute procedures
are ongoing to be referred to herein as the “Closing NWC Dispute Period”),
Purchaser shall provide a statement of Accounts Receivable collection status
(“Collection Statement”) together with a payment (the “Initial PWCA Payment”) in
an amount equal to the Positive Working Capital Adjustment minus uncollected
Accounts Receivable.

 

 
11

--------------------------------------------------------------------------------

 

 

(ii)     Purchaser shall use commercially reasonable efforts to collect the
Accounts Receivable during the period from the Closing until April 30, 2015 (the
“Collection Period”). On or before the tenth (10th) day of each following
calendar month during the Collection Period, with the exception of the Closing
NWC Dispute Period, Purchaser shall remit to Seller all Accounts Receivable
collected during the prior calendar month.

 

(iii)     During the Collection Period, Purchaser shall not ship any products to
any customers that have outstanding Accounts Receivable (“Delinquent Account
Debtors”) until such time as the Delinquent Account Debtor has paid the
outstanding Accounts Receivable in full.

 

(iv)     Any Accounts Receivable not collected by the end of the Collection
Period shall be deemed “Uncollectible Accounts Receivable”. Within five (5) days
following the expiration of the Collection Period, Purchaser shall assign back
to Seller all right, title and interest in the Uncollectible Accounts
Receivable.

 

(c)     Purchase Price Adjustment

 

(i)     The "Purchase Price Adjustment" shall equal the difference between the
value of the Closing Net Working Capital as set forth in the Final Closing
Statement (the “Final Closing Net Working Capital”) and the Net Working Capital
Benchmark.

 

(ii)     The Purchase Price Adjustment shall be determined (X) if no Dispute
Notice is given within the Dispute Period, within ten (10) Business Days after
the expiration of the Dispute Period or (Y) if a Dispute Notice is given within
the Dispute Period, within five (5) Business Days after the Accountant has
resolved the Disputed Items (the "Determination Date").

 

(d)     If the Final Closing Net Working Capital is greater than the Net Working
Capital Benchmark, the Purchase Price shall be increased on a dollar-for-dollar
basis (a “Positive Working Capital Adjustment”). If the Final Closing Net
Working Capital is less than the Net Working Capital Benchmark, the Purchase
Price shall be decreased on a dollar-for-dollar basis (a “Negative Working
Capital Adjustment”).

 

2.7     Closing. The completion of the purchase of the Purchased Assets and
Assumed Liabilities shall be held on a date as may be agreed upon by Purchaser
and Seller (such date and time being hereafter called the "Closing" or "Closing
Date"). The Closing shall be held at the offices of Gould & Ratner LLP, 222
North LaSalle Street, Suite 800, Chicago, Illinois 60601-1086 or such other
place as agreed upon by Seller and Purchaser, or remotely. At the Closing, all
of the transactions provided for in Section 2 hereof shall be consummated on a
substantially concurrent basis.

 

2.8     Second Closing. In the event of a Positive Working Capital Adjustment,
Purchaser shall pay the adjustment to Seller in the manner set forth in Section
2.6(b) of this Agreement. In the event of a Negative Working Capital Adjustment,
Seller shall pay the adjustment to Purchaser by wire transfer of immediately
available funds to an account or accounts designated in writing by Purchaser
within five (5) Business Days following the Determination Date.

 

 
12

--------------------------------------------------------------------------------

 

 

2.9     Accounts Receivable Collection Procedures. During the Closing NWC
Dispute Period, Accounts Receivable of the Business (whether arising prior to or
after the Closing) will be paid into a lockbox jointly controlled by Seller and
Purchaser at a financial institution mutually acceptable to Seller and
Purchaser. Upon receipt of a Dispute Notice from Purchaser, within ten (10) days
thereafter, the lockbox account shall be under Purchaser’s sole control
conditional on the Purchaser paying the Purchase Price Adjustment less the
disputed amount identified in the Dispute Notice so long as said disputed amount
does not exceed ten percent (10%) of the Purchase Price Adjustment. Following
the end of the Closing NWC Dispute Period, any disputed amounts withheld in
accordance with this Section shall be paid to the parties in such amounts as has
been determined through the dispute resolution process. During the Collection
Period, Purchaser shall continue to make monthly payments of collected Accounts
Receivable in accordance with Section 2.6(b). If at any time during the Closing
NWC Dispute Period, (a) the cash balance in the lockbox account exceeds the
Purchase Price Adjustment as set forth in the Preliminary Closing Statement (an
“Account Surplus”) and (b) Purchaser has paid all Accounts Payable, Purchaser
shall have the right upon one (1) Business Day’s written notice to Seller, to
remove and retain said Account Surplus, provided, however that Purchaser shall
be permitted to make such a withdrawal from the account no more than one (1)
time in any seven (7) calendar day period.

 

2.10     Allocation of Purchase Price. The Purchased Assets other than Fixed
Assets shall be valued at their “book value.” The parties will mutually agree to
the values on Form 8594 before submitting them. The values used will be the net
book values for all classes. Any amount by which the net book value of the
Purchased Assets exceeds the purchase price therefor shall, solely for purposes
of the purchase price allocation in Form 8594, be applied as a deduction for the
portion of the Purchase Price allocated to Inventory. No party shall take a
position on any tax return inconsistent with the agreed allocation herein.

 

2.11     Further Assurances. From time to time following the Closing, each party
shall execute and deliver, or cause to be executed and delivered, to the other
party such other instruments of conveyance and transfer as the requesting party
may reasonably request or as may be otherwise necessary to more effectively
convey and transfer to, and vest in, the requesting party and put the requesting
party in possession of, any part of the Purchased Assets or Purchase Price, and,
in the case of Permits and Contracts included in the Purchased Assets which
cannot be transferred or assigned effectively without the consent of third
parties which consent has not been obtained prior to the Closing, to cooperate
with the requesting party at its request in endeavoring to obtain such consent
promptly.

 

Section 3     REPRESENTATIONS AND WARRANTIES OF SELLER.

 

In order to induce Purchaser to enter into and perform this Agreement and the
other Transaction Documents and to consummate the transactions contemplated
hereby, Seller represents and warrants to Purchaser that the statements in this
Section 3 are all true, correct and complete as of the Closing Date except as
set forth in the Disclosure Schedules attached hereto:

 

3.1     Organization. Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Illinois. Seller
has the requisite power and authority to own, lease, hold, operate and use the
Purchased Assets and to operate the Business as now conducted. Seller is duly
qualified or licensed as a foreign corporation to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except for such failures to be so duly
qualified or licensed and in good standing as would not be expected to have a
Material Adverse Effect.

 

 
13

--------------------------------------------------------------------------------

 

 

3.2     Authority. Seller has full power and authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to comply with
the terms, conditions and provisions hereof, subject to obtaining any consents
required under the Contracts, which consents are set forth on Schedule 3.2
(collectively, the "Consents") The execution, delivery and performance of this
Agreement by Seller, including, without limitation, the deliveries and other
agreements of Seller contemplated hereby, have been duly authorized and approved
by its board of directors and do not require any further authorization or
consent of any third party, except for the Consents and except where the failure
to obtain the same would not, individually or in the aggregate, be expected to
have a Material Adverse Effect. This Agreement is, and each other agreement or
instrument of Seller contemplated hereby will be, the legal, valid and binding
agreement of Seller, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).

 

3.3     No Default Effected. Except as would not be expected to have a Material
Adverse Effect, the execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the transactions contemplated hereby
will not result in the imposition of any Lien on the Purchased Assets or result
in a breach or violation of, or a default under (i) the Articles of
Incorporation or the bylaws of Seller, (ii) any statute applicable to Seller,
(iii) any material agreement to which Seller is a party or by which Seller or
any of the Purchased Assets is bound, or (iv) any order, judgment, decree, rule
or regulation of any court or any governmental agency or body having
jurisdiction over Seller or any of the Purchased Assets. Except for the Consents
and except as would not be expected to have a Material Adverse Effect, no
consent, waiver, approval, order or authorization of, or filing with, any
governmental authority or other entity or Person is required in connection with
the execution and delivery by Seller of this Agreement or the consummation by
Seller of the transactions contemplated hereby.

 

3.4     Subsidiaries and Investments. Seller does not control or have any equity
participation in any subsidiary or other Person, except as set forth in Schedule
3.4.

 

3.5     Financial Statements; Interim Balance Sheet.

 

(a)     Seller has heretofore provided to Purchaser (i) internally prepared
balance sheets and income statements of the Business for the fiscal year ended
December 31, 2011, December 31, 2012, and December 31, 2013, prepared in
accordance with GAAP as historically applied by Seller (the "Financial
Statements"), which present fairly in all material respects the financial
condition and results of operations of the Business as of the dates and for the
periods indicated thereon.   

 

 
14

--------------------------------------------------------------------------------

 

 

(b)     The unaudited, but reviewed, balance sheet as of June 30, 2014 (“Interim
Balance Sheet”) and the related statement of income for the six (6) month period
then ended, attached as Schedule 3.5(b), were internally prepared in accordance
with GAAP as historically applied by Seller and present fairly in all material
respects the financial condition and results of operations of the Business as of
the dates and for the periods indicated thereon, subject to normal year-end
adjustments, the absence of footnotes and those adjustments required in order to
cause the Interim Balance Sheet to reflect, on a pro forma basis, the
transactions contemplated hereby.

 

(c)     All accounts receivable and accounts payable relating to the Business
reflected on the Interim Balance Sheet, and all accounts receivable and accounts
payable relating to the Business arising subsequent to the date of the Interim
Balance Sheet, have arisen in the ordinary course of business of Seller for the
Business. All items that are required by GAAP to be reflected as accounts
receivable and/or accounts payable on the Interim Balance Sheet and on the books
of Seller are so reflected and any reserve accounts relating thereto have been
established in accordance with GAAP.

 

3.6     Undisclosed Liabilities. To Seller’s Knowledge, none of the Purchased
Assets nor the Business is subject to any material liability or obligation
(whether absolute or contingent, liquidated or unliquidated, or due or to become
due), except for material liabilities and obligations (i) reflected, reserved
against or disclosed on the Interim Balance Sheet, (ii) that have arisen since
the date of the Interim Balance Sheet in the ordinary course of business or
(iii) relating to performance obligations under the Contracts in accordance with
the terms and conditions thereof.

 

3.7     Taxes.

 

(a)     Seller has filed or will timely file all required Tax Returns which are
required to be filed on or before the date hereof and the Closing (except for
appropriate extensions or post-Closing filings) with respect to the Business and
Purchased Assets, and has paid all Taxes which have become due pursuant to such
returns or pursuant to any assessment which has become payable with respect to
the Business and Purchased Assets. There is no Lien affecting any of the
Purchased Assets that arose in connection with any failure or alleged failure to
pay any Tax. No claim with respect to Seller has ever been made by an authority
in a jurisdiction where Seller does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction.

 

(b)     Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any Employees, independent
contractor, creditor or other party.

 

(c)     Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

 
15

--------------------------------------------------------------------------------

 

 

3.8     Operations Since December 31, 2013.

 

Except as disclosed on Schedule 3.8, since December 31, 2013:

 

(a)     no Material Adverse Effect (individually or in the aggregate) has
occurred, and no written notice has been provided to Seller, nor to Seller’s
Knowledge is there any fact or condition that exists which might be expected to
cause a Material Adverse Effect;

 

(b)     there has been no damage, destruction, loss or claim, whether or not
covered by insurance, or condemnation or other taking adversely affecting in any
material respect the Purchased Assets or the Business;

 

(c)     Seller has not and has not agreed to mortgage, pledge, or subject to a
Lien any portion of the Purchased Assets outside the ordinary course of
business;

 

(d)     Seller has not sold or transferred or agreed to sell or transfer any
portion of the Business or Purchased Assets, or cancelled or agreed to cancel
any debts or claims;

 

(e)     Seller has not increased in any material respect the rate of
compensation (including bonuses or other special compensation) payable by it to
any of its officers, employees or agents over the rate being paid or accrued to
them as of December 31, 2013;

 

(f)     Seller has not terminated any material contract, agreement, license, or
other instrument to which it is a party which relates in whole or in part to the
Purchased Assets or the Business; and

 

(g)     Seller has not, through negotiation or otherwise, made any commitment or
incurred any liability or obligation to any organized labor association.

 

3.9     Title to Property and Sufficiency of Assets.

 

(a)     Seller has good and marketable title to all of the Purchased Assets free
and clear of all Liens other than Permitted Liens. Delivery to Purchaser on the
Closing Date of the instruments of transfer contemplated hereunder will thereby
validly transfer to Purchaser good and marketable title to all the Purchased
Assets, subject to no Liens, other than the Permitted Liens. No representation
or warranty is made as to the interest of any landlord with respect to any of
the Leased Real Property.

 

(b)     The Purchased Assets, together with (i) the services being provided by
Seller to Purchaser pursuant to the TSA and (ii) all other property and assets
the benefit of which is to be provided to Purchaser pursuant to this Agreement
and the other Transaction Documents, immediately after the Closing, will
constitute all of the assets and properties required to operate the Business in
all material respects in substantially the manner conducted on the date hereof
by the Seller.

 

3.10     Inventory. The Inventory of the Business as set forth on the Interim
Balance Sheet was, and the Inventory of Seller that relates to the Business
currently is, as the case may be, (a) substantially equivalent in quality to
that achieved generally by the Business in the past; and (b) of good and
merchantable quality and salable (in the case of Inventory held for sale) or
currently usable (in the case of other Inventory) in the ordinary course of
business, subject to any reserves with respect to such Inventories set forth in
the Interim Balance Sheet or, for Inventory not existing as of the date of the
Interim Balance Sheet, on the books and records of Seller.

 

 

 
16

--------------------------------------------------------------------------------

 

 

3.11     Fixed Assets. All Fixed Assets are located at the Leased Real Property
and are in good operating condition and repair, normal wear and tear and aging
excepted.

 

3.12     Real Property. Seller does not own any interest in real property.

 

3.13     Compliance with Laws. Seller has complied in all respects with all
federal, state, county and local Legal Requirements applicable to the Business
and the Purchased Assets, except where the failure to so comply would not,
individually or in the aggregate, be expected to result in material liability to
the Business or otherwise materially interfere with the conduct of the Business
in substantially the manner currently conducted. No event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by Seller of, or a failure on the part of
Seller to comply with, any Legal Requirement, except where such event or
circumstance would not be likely to result in material liability to the Business
or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted.

 

3.14     Affiliate Agreements. Except as set forth on Schedule 3.14, there are
no written or oral contracts between Seller and its Affiliates in connection
with the Business and the Purchased Assets, including, without limitation, any
such contracts relating to the provision of any services by Seller to any such
Affiliate, or by any such Affiliate to Seller.

 

3.15     Contracts.

 

(a)     Schedule 3.15 is a true and complete list of every contract, agreement,
relationship and commitment, written or oral, to which Seller is a party, or by
which it is bound, requiring the annual expenditure of in excess of $25,000.00
and relating to the Business and the Purchased Assets, including, without
limitation, all agreements relating to employment, the purchase of materials,
supplies, equipment, machinery, parts, products or services, and the
distribution of products, whether or not such contracts and agreements include
items besides the Contracts.

 

(b)     Seller has made available to Purchaser a true and complete copy of each
Contract or other written evidence of the obligations, and all amendments
thereto, listed in Schedule 3.15.

 

(c)     Each Contract is valid and binding upon Seller and to Seller’s
Knowledge, valid and binding upon the other party(ies) thereto.

 

(d)     Except as set forth in Schedule 3.15, (i) except where the failure to be
in compliance would not be likely to result in material liability to the
Business or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted, Seller is, and has been, in
compliance with all applicable terms and requirements of each Contract; (ii) to
Seller's Knowledge, each other party to the Contracts is, and has been, in full
compliance with all applicable terms and requirements of such Contract; (iii) no
event has occurred or circumstance exists as a result of any action or omission
of Seller that (with or without notice or lapse of time) may contravene,
conflict with or result in a breach of, or give Seller or another party to a
Contract the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Contract; (iv) no event has occurred or circumstance
exists under or by virtue of any Contract (with or without notice or lapse of
time) that would cause the creation of any Lien affecting any of the Purchased
Assets; and (v) Seller has not given to or received from any other Person any
notice regarding any actual, alleged, or potential violation or breach of, or
default under, any Contract.

 

 

 
17

--------------------------------------------------------------------------------

 

 

3.16     Intellectual Property. To Seller’s Knowledge: (a) Seller owns, is
licensed or otherwise has the right to use, sell or license all of the
Intellectual Property; (b) the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
constitute a breach of any material instrument or agreement governing any of the
Intellectual Property, will not cause the forfeiture or termination or give rise
to a right of forfeiture or termination of any of the Intellectual Property or
impair the right of the Purchaser post-Closing to use, sell or license any of
the Intellectual Property; (c) the conduct of the Business as presently
conducted does not violate any material license or agreement between the Company
and any other Person or infringe upon any intellectual property right of any
other Person in any material respect; and (d) there is no pending or threatened
claim, action, suit or proceeding contesting the validity, ownership or right to
use, sell, license or dispose of any of the Intellectual Property nor is there
any reasonable basis for any such claim, nor has Seller received any notice
asserting that any of the Intellectual Property or the proposed use, sale,
license or disposition thereof conflicts or will conflict with the rights of any
Person.

 

3.17     Employees; Labor Relations.

 

(a)     Schedule 3.17 lists all full-time and part-time employees of the
Business (“Employees”) and their current compensation levels.

 

(b)     Except where such failure would not be expected to result in material
liability to the Business or otherwise materially interfere with the conduct of
the Business in substantially the manner currently conducted, Seller has
complied in all respects with all Legal Requirements relating to employment
practices, terms and conditions of employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, pension, collective
bargaining, the payment and withholding of Taxes and occupational safety and
health.

 

(c)     Except as set forth on Schedule 3.17, (i) Seller has not been, and is
not now, a party to any collective bargaining agreement or other labor contract;
(ii) there has not been, there is not presently pending or existing, and to
Seller's Knowledge there is not threatened, any strike, slowdown, picketing,
work stoppage or employee grievance process involving Seller or the Business;
(iii) there is not pending or, to Seller's Knowledge, threatened against or
affecting Seller any proceeding relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed with the National Labor Relations Board or any
comparable governmental body, and there is no organizational activity or other
labor dispute against or affecting Seller or its business; (iv) no application
or petition for an election of or for certification of a collective bargaining
agent is pending; and (v) to Seller's Knowledge there has been no charge of
discrimination filed against or threatened against Seller with the Equal
Employment Opportunity Commission or similar governmental body.

 

 

 
18

--------------------------------------------------------------------------------

 

 

3.18     Insurance. Schedule 3.18 sets forth a list of all current insurance
policies providing coverage for the Business and the Purchased Assets, the type
and amount of coverage, and the expiration dates of the policies. Such policies
are valid and enforceable in accordance with their terms, are in full force and
effect and insure against risks and liabilities to the extent and in the manner
deemed appropriate and sufficient by Seller. Seller has not received notice from
any insurance carrier threatening a suspension, revocation, modification or
cancellation of any such material insurance policy. Schedule 3.18 sets forth
pending claims made by Seller in connection with its insurance policies, that
have not yet resulted in legal proceedings identified on Schedule 3.19.

 

3.19     Litigation. Except as set forth in Schedule 3.19, as of the date hereof
there are no suits or proceedings pending or, to the Knowledge of Seller,
threatened against Seller at law or in equity, or before or by any governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, in each case relating to the operation of the Business by Seller, the
Purchased Assets and the Assumed Liabilities. Seller is not subject to any
outstanding judgment, order or decree of any court or governmental agency
relating to the operation of the Business, the Purchased Assets and the Assumed
Liabilities.

 

3.20     Environmental Matters. To Seller’s Knowledge:

 

(a)     Seller, the Leased Real Property and the Business is in compliance with
all Environmental Laws;

 

(b)     there is as of the date hereof no action pending or threatened against
Seller or involving the Leased Real Property in respect of (i) noncompliance
with any Environmental Laws, (ii) the release of any Hazardous Substance, or
(iii) the handling, storage, use, transportation or disposal of any Hazardous
Substance; and

 

(c)     Seller has not received notice of, nor has there been during the period
of Seller's occupancy, any past or continuing material release of any Hazardous
Substance into the environment at or from any real property and/or facilities
currently leased by Seller.

 

3.21     Product Warranties. Schedule 3.21 contains a list and description of
each written warranty, make whole, give-back, credit, allowance or similar
program (a “Warranty”) given or offered by Seller covering any class or group of
products sold or distributed by Seller in connection with the Business, which
Warranty is in effect on the date hereof. Schedule 3.21 also sets forth the
amount and nature of any Warranty claims over $3,000 per model experienced by
Seller for the period between July 1, 2011 and June 30, 2014. To Seller’s
Knowledge, there are no existing Warranty claims other than as set forth on
Schedule 3.21 and Seller is not subject to any liability for asserted Warranty
claims in excess of the amounts shown or reserved for as a current liability.

 

3.22     Brokers. Except for Innovation Capital, whose fee shall be paid by
Seller, all negotiations relative to this Agreement and the transactions
contemplated hereby have been carried on by Seller without the intervention of
any other person acting on its behalf in such manner as to give rise to any
valid claim by any such person against Purchaser for a finder's fee, brokerage
commission or other similar payment based on an arrangement with Seller.

 

 

 
19

--------------------------------------------------------------------------------

 

 

3.23     Disclaimer of Additional Representations and Warranties. Except as
expressly set forth in this Agreement, Seller makes (i) no representations or
warranties with respect to the Business, or their operations, assets (including,
without limitation, Purchased Assets), liabilities, or conditions and (ii) no
warranty, express or implied, whether of merchantability, suitability or fitness
for a particular purpose, or quality as to the Purchased Assets, or any part
thereof, or as to the condition or workmanship thereof, or the absence of any
defects therein, whether latent or patent, it being understood that, except as
provided in this Agreement, the Purchased Assets are to be conveyed hereunder
"AS IS" on the date hereof and in their present condition, subject to reasonable
use, wear and tear between the date hereof and the Closing Date, and Purchaser
shall rely upon its own examination thereof.

 

Section 4     REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

In order to induce Seller to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, Purchaser represents and
warrants to Seller:

 

4.1     Organization. Purchaser is a corporation duly incorporated, validly
existing, and in good standing under the laws of the State of Delaware.
Purchaser has full corporate power and authority to own its properties and to
conduct its business as it is presently being conducted.

 

4.2     Authority. Purchaser has full corporate power and authority to execute
and deliver this Agreement, and the execution and delivery by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of
Purchaser, and this Agreement constitutes the legal, valid, and binding
obligation of Purchaser enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium, or
similar laws from time to time in effect which affect creditors' rights
generally, and by legal and equitable limitations on the enforceability of
specific remedies.

 

4.3     No Default Effected. Neither the execution and delivery of this
Agreement by Purchaser, nor the consummation of the transactions contemplated
hereby, nor the fulfillment of the terms and compliance with the provisions
hereof will conflict with or result in a material breach of or a material
default (or in an occurrence which with the lapse of time or action by a third
party, or both, could result in a material default) with respect to any of the
terms, conditions or provisions of any applicable order, writ or decree of any
court or of any governmental department, commission, board, bureau, agency, or
instrumentality applicable to Purchaser, or of the organizational documents of
Purchaser, or of any indenture, contract, agreement, lease, or other instrument
to which Purchaser is a party or subject or by which Purchaser or any of its
properties or assets are bound, or of any applicable statute, rule, or
regulation to which Purchaser or its businesses is subject.

 

4.4     Financial Wherewithal. Purchaser has the financial capability available
to pay the Purchase Price (including the assumption of the Assumed Liabilities)
and to otherwise consummate the transactions contemplated hereby and pay all of
its fees and expenses related thereto.

 

 

 
20

--------------------------------------------------------------------------------

 

 

4.5     Brokers. Except for KPMG Corporate Finance, whose fee shall be paid by
Purchaser or its Affiliate, all negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Purchaser without the
intervention of any other person acting on its behalf in such manner as to give
rise to any valid claim by any such person against Seller or its Affiliates for
a finder's fee, brokerage commission or other similar payment based on an
arrangement with Purchaser.

 

Section 5     COVENANTS.

 

The parties hereby covenant and agree as follows:

 

5.1     Information and Access. Purchaser acknowledges that prior to the date
hereof it has conducted and completed a satisfactory acquisition review,
including a review of Seller's books and records relating specifically to the
Business and the Purchased Assets and an inspection of the Business and the
tangible Purchased Assets. Purchaser and each of its representatives will treat
and hold as confidential such information in accordance with the terms and
provisions of that certain Confidentiality Agreement, dated March 31, 2014,
between Purchaser and Seller (the "Confidentiality Agreement"), which
Confidentiality Agreement remains in full force and effect until the Closing
Date.

 

5.2     Consents. To the extent that any Contract is not capable of being
assigned or transferred without the consent or waiver of the other party thereto
or any third party, or if such assignment or transfer, or attempted assignment
or transfer, would constitute a breach thereof (a “Non-Assignable Contract”),
this Agreement shall not constitute an assignment or transfer of any such
Non-Assignable Contract, or an attempted assignment or transfer of any such
Non-Assignable Contract. Following the Closing, Seller shall use commercially
reasonable efforts to obtain promptly, at Seller’s sole cost and expense, all
Consents which are required by this Agreement or otherwise (including with
respect to the Non-Assigned Contracts) for the due and punctual consummation of
the transactions contemplated by this Agreement. Purchaser shall also cooperate
and use commercially reasonable efforts in complying with requests for
information regarding Purchaser requested by the parties requiring such
Consents, provided that the efforts and cooperation of either party shall not
include any requirement of either party to expend money, commence any litigation
or offer or grant any accommodation (financial or otherwise) to any third party.
Each party shall also cooperate with and assist the other and its authorized
representatives in order to provide an efficient transfer of the control and
management of the Business from Seller to Purchaser and to avoid any undue
interruption in the activities and operations of the Business following the
Closing Date except for the transactions contemplated hereby. Upon obtaining the
consent to any Non-Assignable Contract, each such Non-Assignable Contract shall
be transferred and assigned to Purchaser hereunder for no additional
consideration. Notwithstanding anything to the contrary in this Section 5.2,
with respect to any Non-Assignable Contract that is not assigned and transferred
to Purchaser pursuant to this Section 5.2, after the Closing and until the
requisite consent is obtained and the foregoing is assigned and transferred to
Purchaser, Seller shall, in accordance with applicable Legal Requirements, use
its commercially reasonable efforts and cooperate with Purchaser in endeavoring
to obtain for Purchaser an arrangement designed to provide Purchaser the
benefits of each such Non-Assignable Contract, provided that Seller’s efforts
and cooperation shall not include any requirement of Seller to expend money, or
offer or grant any accommodation (financial or otherwise) to any third party.

 

 

 
21

--------------------------------------------------------------------------------

 

 

5.3     Banking Relationship. Seller will use commercially reasonable efforts to
maintain the relationship with its lender, Wells Fargo Bank, N.A. (“Lender”).

 

5.4     Seller’s Change of Name. As quickly as practicable following the
Closing, Seller shall file with the applicable Governmental Entities, a change
of its name to a distinct name bearing no resemblance or association to or
variations of “Wells-Gardner” and/or “Wells-Gardner Electronics”, but in no
event shall the change of name be completed later than two (2) months after
Closing.

 

5.5     Post-closing Assistance

 

(a)     If any of the Purchased Assets cannot be transferred or assigned to the
Purchaser on the Closing, the Seller shall, at its own cost, cooperate with the
Purchaser to complete the transfer of such Purchased Assets as soon as
practicable after the Closing.

 

(b)     Within six (6) months after the Closing, the Purchaser may, from time to
time, ask for the Seller’s reasonable assistance or help in connection with
customers of the Business existing at Closing, said assistance to be at no cost
to Seller.

 

(c)     If there is any product liability or defect arising after the Closing,
the Seller agrees to provide documentation and assistance to the Purchaser.

 

5.6     No Use of “Wells-Gardner”. Immediately after the Closing, the Seller
shall not directly or indirectly use, register or license the resemblance or
association to or variations of “Wells-Gardner” and/or “Wells-Gardner
Electronics” on any material, promotion, event, marketing, etc. except that the
Seller may, to the extent of necessity, still use “Wells-Gardner Electronics” as
its company name before its completion of the change of such company name set
forth in Section 5.4.

 

Section 6     OTHER AGREEMENTS

 

6.1     Transfer Taxes. Any sales, transfer, use or other similar taxes imposed
as a result of the sale of the Purchased Assets to Purchaser pursuant to this
Agreement shall be borne by the party upon whom such taxes are imposed pursuant
to local law or custom as set forth in Schedule 6.1. Within thirty (30) days of
Closing Purchaser shall remit to Seller such properly completed resale exemption
certificates and other similar certificates or instruments as are necessary to
claim available exemptions from the payment of sales, transfer, use or other
similar taxes under applicable law. All recording, transfer and other similar
taxes and fees payable as a result of the public recordation of the instruments
of conveyance or transfer of the Purchased Assets executed and delivered to
Purchaser pursuant to this Agreement shall be borne by the party upon whom such
taxes are imposed pursuant to local law or custom.

 

 

 
22

--------------------------------------------------------------------------------

 

 

6.2     Employees.

 

(a)     Purchaser shall offer to newly hire, effective as of the Employee’s
first shift commencing after the Closing Date (the “Hire Date”), those Employees
as set forth on Schedule 6.2(a)(i), including all of Seller’s full-time
engineers which are listed on Schedule 6.2(a)(ii) (“Engineers”). Each Employee
and Engineer who is offered employment and accepts such employment with
Purchaser shall be referred to herein as a “Newly Hired Employee”. Seller shall
cooperate with Purchaser in order to allow Purchaser to make such offers of
employment and shall encourage such Employees and Engineers to accept their
offers of employment with Purchaser effective as of the Hire Date.

 

(b)     Any cost, expense or liability related to the employment of the
Employees or Engineers prior to Closing (including accrued salaries, bonuses,
benefits, vacation or sick pay expense and other remuneration for services
rendered) shall be the sole responsibility of Seller. Any cost, expense or
liability related to the separation/resignation/retirement of the Newly Hired
Employees up to the Closing shall be the sole responsibility of Seller. Seller
shall discharge all liabilities to and claims of Newly Hired Employees arising
out of their employment with Seller, including but not limited to, claims
arising out of any employee benefit, pension and insurance plan provided or
maintained by Seller and Purchaser shall have no liabilities therefor.

 

(c)     Service of each of the Newly Hired Employees shall commence on the Hire
Date and Purchaser shall be responsible only for liabilities to Newly Hired
Employees which arise on and after their respective Hire Dates.

 

(d)     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX..

 

6.3     Transition Services Agreement. The parties shall enter into a Transition
Services Agreement at Closing in the form attached hereto as Exhibit B (the
“TSA”), pursuant to which Seller shall provide certain services to Purchaser for
a period of time following the Closing to allow for the transition of the
operation of the Business post-Closing, as further detailed in the TSA. The TSA
addresses, among other matters, Purchaser’s temporary subletting of a portion of
the Leased Real Property and Seller’s providing on a temporary basis information
technology services, accounting and operations services following Closing.

 

Section 7     CLOSING DELIVERABLES.

 

7.1     Purchaser Closing Deliveries. On or before the Closing, Purchaser shall
have delivered or caused to be delivered the following items:

 

(a)     By wire transfer of immediately available funds, the Closing Payment;

 

(b)     Executed counterpart to the TSA;

 

(c)     Executed counterpart to the Assignment and Assumption Agreement in the
form of Exhibit C attached hereto (“Assignment and Assumption Agreement”),
pursuant to which Seller shall assign and Purchaser shall assume the Assumed
Liabilities;

 

 

 
23

--------------------------------------------------------------------------------

 

 

(d)     Executed counterpart to the Assignment and Assumption of Contracts in
the form of Exhibit D attached hereto (“Assignment of Contracts”);

 

(e)     Executed counterpart to the Assignment and Assumption of Intellectual
Property in the form of Exhibit E attached hereto (“IP Assignment”);

 

(f)     Executed counterpart to the Non-Competition and Non-Solicitation
Agreement of Seller in the form attached hereto as Exhibit F (the “Seller’s
Non-Compete”);

 

(g)     Executed counterpart to the Non-Competition and Non-Solicitation
Agreement of Executives in the form attached hereto as Exhibit G (“Executives’
Non-Compete”);

 

(h)     Executed counterpart to the Lockbox Account Agreement;

 

(i)     A certificate from the Secretary of Purchaser dated the Closing Date,
attaching (i) a certified copy of Purchaser’s certificate of incorporation, and
(ii) correct and complete copies of all resolutions of the board of directors of
Purchaser relating to the approval of the transactions contemplated hereby; and

 

(j)     Such other documentation reasonably requested by Seller appropriate to
complete the transactions contemplated hereby.

 

7.2     Seller Closing Deliveries. On or before Closing, Seller shall have
delivered or caused to be delivered the following items:

 

(a)     Executed counterpart to TSA;

 

(b)     Executed counterpart to Assignment and Assumption Agreement;

 

(c)     Executed counterpart to Assignment of Contracts;

 

(d)     Executed counterpart to IP Assignment;

 

(e)     Executed counterpart to Seller’s Non-Compete;

 

(f)     Executed counterparts to Executives’ Non-Compete signed by Anthony
Spier, James Brace and Renee Zimmerman;

 

(g)     Executed counterpart to Lockbox Account Agreement;

 

(h)     Duly executed Bill of Sale;

 

(i)     Certificate from Seller’s Secretary dated as of the Closing Date,
attaching (i) a certified copy of Seller’s certificate of incorporation, (ii) a
correct and complete copy of Seller’s bylaws, (iii) a certificate of good
standing of Seller issued by the Illinois Secretary of State within thirty (30)
days prior to the Closing; and (iv) resolutions of the board of directors of
Seller approving the transactions contemplated hereby;

 

 

 
24

--------------------------------------------------------------------------------

 

 

(j)     Releases of any Liens on the Purchased Assets from the Lender or any
other third party; and

 

(k)     Such other documentation reasonably requested by Purchaser appropriate
to complete the transactions contemplated hereby.

 

Section 8     INDEMNIFICATION.

 

8.1     Indemnification by Seller. Seller, together with its successors and
assigns, shall indemnify and hold Purchaser and each of its directors, officers,
employees, shareholders and affiliates (collectively, the "Purchaser Indemnified
Parties") harmless from, against or in respect of the aggregate of all
indemnifiable Damages arising out of or in connection with:

 

(a)     Any debt, obligation, liability or commitment of Seller which is not
expressly assumed by Purchaser herein, including the Excluded Liabilities,
whether arising prior to, on or after the Closing;

 

(b)     Any inaccuracy, breach or violation of, or non-performance by, Seller of
its representations, warranties, covenants or agreements contained in this
Agreement or in any document, certificate or schedule required to be furnished
pursuant to this Agreement; and

 

(c)     Any cost, broker's or finder's fee or expense incurred by Seller
incident to its negotiation and preparation of this Agreement and its
performance and compliance with the agreements and conditions contained herein
(except for Damages to which Seller is entitled).

 

The applicable Purchaser Indemnified Party will provide Seller with a prompt,
detailed written notice for any claim made in respect of the indemnification
provided in this Section 8.1, whether or not arising out of a claim by a third
party.

 

8.2     Indemnification by Purchaser. Purchaser and its successors and assigns
shall indemnify and hold harmless Seller, each of its directors, officers,
employees, shareholders and affiliates (collectively, the "Seller Indemnified
Parties") harmless from, against or in respect of the aggregate of all
indemnifiable Damages arising out of or in connection with:

 

(a)     Any debt, obligation, liability or commitment of Seller which is
expressly assumed by Purchaser herein or arises after the Closing Date in
connection with Purchaser's operation of the Purchased Assets or the Business
and which is not an Excluded Liability; and

 

(b)     Any inaccuracy, breach or violation of, or non-performance by, Purchaser
of any of its respective representations, warranties, covenants or agreements
contained in this Agreement or in any document, certificate or schedule required
to be furnished pursuant to this Agreement.

 

(c)     Any cost, broker's or finder's fee or expense incurred by Purchaser
incident to its negotiation and preparation of this Agreement and its
performance and compliance with the agreements and conditions contained herein
(except for Damages to which Purchaser is entitled).

 

 

 
25

--------------------------------------------------------------------------------

 

 

The applicable Seller Indemnified Party will provide Purchaser with a prompt,
detailed written notice for any claim made in respect of the indemnification
provided in this Section 8.2, whether or not arising out of a claim by a third
party.

 

8.3     Limitations on Indemnification.

 

(a)     The Purchaser Indemnified Parties will not assert any claim for
indemnification against Seller under Section 8.1 until such time as the
aggregate of all claims that the Purchaser Indemnified Parties may have against
Seller under Section 8.1 exceeds One Hundred Thousand Dollars ($100,000) (the
"Deductible"), and then only for the amount by which such claims exceed the
Deductible.

 

(b)     The aggregate liability of Seller for indemnification claims under
Section 8.1 will be limited to One Million Dollars ($1,000,000) (the “Cap”).

 

(c)     Notwithstanding the foregoing, breaches by Seller of Sections 3.1, 3.2
and 3.9 shall not be subject to the Deductible or the Cap.

 

8.4     Notice of Claims.

 

(a)     If any third party should notify any party (the "Indemnified Party")
with respect to any matter (a "Third Party Claim") that may give rise to a claim
for indemnification against any other party (the "Indemnifying Party") under
this Section 8, then the Indemnified Party will promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

 

(b)     An Indemnifying Party’s assumption of the defense of an Indemnified
Party against a Third Party Claim shall serve as an admission of the
Indemnifying Party’s obligation to indemnify the Indemnified Party against such
Third Party Claim. Any Indemnifying Party shall have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Third Party
Claim involves primarily money damages in an amount not to exceed the Cap,
(ii) the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently and (iii) such Third Party Claim does not seek an
injunction or other equitable relief against the Indemnified Party or relate to
or arise in connection with any criminal or quasi criminal proceeding.

 

(c)     So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 8.3(b), (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, (ii) the Indemnified Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim, nor take any voluntary action prejudicial to the determination of
the Third Party Claim, without the prior written consent of the Indemnifying
Party and (iii) the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
unless written agreement from the party bringing the Third Party Claim is
obtained releasing the Indemnified Party from all liability thereunder.

 

 

 
26

--------------------------------------------------------------------------------

 

 

(d)     In the event that the Indemnifying Party does not (or otherwise ceases
to) conduct the defense of the Third Party Claim under Section 8.3(b), the
Indemnified Party may defend against the Third Party Claim in any manner it may
deem appropriate and may consent to the entry of judgment or enter into a
settlement of the Third Party Claim with the prior written consent of the
Indemnifying Party.

 

8.5     Survival. All representations and warranties contained in this Agreement
shall continue in full force and effect for a period of eighteen (18) months
following the Closing Date and shall thereafter terminate, provided, however,
that notwithstanding the foregoing, the representations and warranties contained
in Sections 3.1, 3.2, 3.9 4.1, and 4.2 shall survive until the applicable
statutes of limitations in each instance has expired. Claims first asserted
within the period referred to above shall not be barred and shall survive
indefinitely until such claims are resolved.

 

8.6     Exclusive Remedy. In the absence of intentional misrepresentation,
omission, fraud or breach of this Agreement, the indemnification provisions set
forth in this Section 8 will constitute the sole and exclusive recourse and
remedy for monetary damages available to the parties hereto with respect to the
breach of any representation, warranty or covenant contained in this Agreement
or in any certificate delivered pursuant to this Agreement.

 

Section 9     MISCELLANEOUS PROVISIONS.

 

9.1     Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient or when sent to the recipient by e-mail, one (1) Business Day after
the date when sent to the recipient by overnight delivery service (charges
prepaid) or three (3) Business Days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands and other communications will be sent to Seller and to
Purchaser at the addresses indicated below:

 

If to Purchaser: 

HT Precision Technologies, Inc.

 

3F., No. 13, Ln. 120, Sec. 1, Neihu Rd.,

Neihu Dist., Taipei City 11493, Taiwan R.O.C.

Attn: Jeffrey Huang, Chairman

E-mail: jeffrey.huang@htptek.com

   

With a copy (which shall not constitute notice) to:

HT Precision Technologies U.S., Inc.

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXX

Attn: Colleen L. Hallam

E-mail: colleen.hallam@eastech.com

                   

 
27

--------------------------------------------------------------------------------

 

 

If to Seller: 

Wells-Gardner Electronics Corporation

 

9500 W. 55th St., Suite A                                                  

McCook, Illinois 60525-3605



Attn: Renee Zimmerman

E-mail: rzimmerman@agegaming.com



   

With a copy (which shall not constitute notice) to:

Gould & Ratner LLP



222 N. LaSalle St., Suite 800

Chicago, Illinois 60601

Attn: Peter C. Spier

Fax No. 312.236.3241

E-mail: pspier@gouldratner.com

 

or to such other address as either party hereto may, from time to time,
designate in writing delivered in a like manner.

 

9.2     Amendments. The terms, provisions, and conditions of this Agreement may
not be changed, modified, or amended in any manner except by an instrument in
writing duly executed by both of the parties hereto.

 

9.3     Assignment and Parties in Interest. Neither this Agreement nor any of
the rights, duties, or obligations of any party hereunder may be transferred or
assigned (by operation of law or otherwise) by either party hereto except with
the prior written consent of the other party hereto. Nothing expressed or
referred to herein will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, except such rights
as shall inure to a successor or a permitted assignee pursuant to this Section
9.3.

 

9.4     Announcements. All press releases, notices to customers and suppliers
and other announcements prior to the Closing Date with respect to this Agreement
and the transactions contemplated by this Agreement shall be approved by both
Purchaser and Seller prior to the issuance thereof, provided that either party
may make any public disclosure it believes in good faith is required by law or
regulation (in which case the disclosing party will advise the other party prior
to making such disclosure and provide the other party an opportunity to review
the proposed disclosure).

 

9.5     Expenses. Each party to this Agreement will bear all of its legal,
accounting, investment banking, and other expenses incurred by it or on its
behalf in connection with the transactions contemplated by this Agreement,
whether or not such transactions are consummated.

 

9.6     Entire Agreement. This Agreement and the documents referred to herein
(including the Confidentiality Agreement and the Disclosure Schedules and
exhibits hereto, which are hereby incorporated and made a part hereof)
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof, supersedes and is in full substitution for any and all
prior agreements and understandings between them relating to such subject
matter, and no party shall be liable or bound to the other party hereto in any
manner with respect to such subject matter by any warranties, representations,
indemnities, covenants, or agreements except as specifically set forth herein or
in an amendment hereto executed in accordance with Section 9.2 hereof.

 

 
28

--------------------------------------------------------------------------------

 

 

9.7     Further Assurances. Seller and Purchaser shall, at the request of the
other, execute and deliver such documents and take such actions as may be
reasonably requested to effectively carry out the terms of this Agreement.

 

9.8     Descriptive Headings. The descriptive headings of the several sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

 

9.9     Counterparts. This Agreement may be executed in multiple counterparts,
and each such executed counterpart shall be deemed an original, but all of which
shall constitute one and the same instrument. Signed counterparts transmitted by
fax or e-mail shall be treated as originals.

 

9.10     Governing Law. This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Illinois, applicable to contracts made and performed therein, and
any litigation concerning this Agreement or the transactions contemplated hereby
or any other matters relating hereto shall be cited in a court of competent
jurisdiction located in Cook County, Illinois.

 

9.11     Currency. Unless otherwise specified in this Agreement, all references
to currency, monetary values and dollars set forth herein shall mean United
States (U.S.) dollars and all payments hereunder shall be made in U.S. dollars.

 

9.12     Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party. Any references to any
federal, state, local or foreign statute or law will also refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

 

[Signature Page Follows]

 

 
29

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Agreement as of the day and year first written above.

 

 

PURCHASER

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

By: __________________________

Name: Shihchieh Huang

Title: President

 

 

SELLER

 

WELLS-GARDNER ELECTRONICS CORPORATION

 

 

By: __________________________

Name: James F. Brace

Title: Chief Financial Officer



 

 
30

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

BILL OF SALE

 

 
31

--------------------------------------------------------------------------------

 

 

BILL OF SALE

 

This BILL OF SALE (this “Bill of Sale”) is made and entered into as of September
12, 2014, by and between WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois
corporation (the “Seller”), and HT PRECISION TECHNOLOGIES U.S., INC., a Delaware
corporation (the “Purchaser”). Seller and Purchaser may be collectively referred
to herein as the “Parties” or individually as a “Party”.

 

WHEREAS, Seller and Purchaser entered into an Asset Purchase Agreement dated as
of the date hereof (the “Purchase Agreement”); and

 

WHEREAS, pursuant to the Purchase Agreement, subject to the terms and conditions
set forth therein, Seller has agreed to sell, assign, transfer and convey to
Purchaser all of its rights, title and interest in, to and under the Purchased
Assets (as defined in the Purchase Agreement).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.     Recitals; Definitions. The foregoing recitals are hereby fully
incorporated into and made a part of this Bill of Sale. Any capitalized term
used but not defined herein shall have the meaning ascribed to such term in the
Purchase Agreement.

 

2.     Transfer of Assets. Seller does hereby sell, assign, transfer, convey and
deliver unto Purchaser, its successors and assigns, each and all of the
Purchased Assets, intending hereby to convey all of the right, title and
interest of Seller therein.

 

EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, ALL ASSETS ARE BEING
CONVEYED “AS IS” AND “WHERE IS” WITH NO REPRESENTATIONS, GUARANTEES, FORECASTS
OR OTHER ASSURANCES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
ANY FUTURE PROSPECTS, RESULTS OF OPERATIONS OR FORECASTS.

 

3.     Subject to Purchase Agreement. This Bill of Sale is subject in all
respects to the terms and conditions of the Purchase Agreement, and all of the
representations, warranties, covenants and agreements of Seller and Purchaser
contained therein, all of which shall survive the execution and delivery of this
Bill of Sale in accordance with the terms of the Purchase Agreement. The
Purchased Assets are being delivered for good and valuable consideration,
pursuant to the terms and conditions contained in the Purchase Agreement.
Nothing contained herein shall supersede, amend, alter or modify (nor shall it
be deemed or construed to supersede, amend, alter or modify) any of the terms or
conditions of the Purchase Agreement in any manner whatsoever. In the event of
any conflict between the provisions of this Bill of Sale and the provisions of
the Purchase Agreement, the provisions of the Purchase Agreement shall control
and prevail.

 

4.     Further Assurances. Each Party hereby agrees that it will cooperate with
the other Party in the execution, verification, acknowledgement, and delivery of
all such further papers and instruments of assignment and assumption, and will
perform such other acts as the other Party reasonably requires to effectuate the
transfer of the Purchased Assets contemplated hereby.

 

 


--------------------------------------------------------------------------------

 

 

5.     Binding Effect; Successors. This Bill of Sale shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.

 

6.     Counterparts. This Bill of Sale may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signed counterparts delivered by facsimile, .PDF,
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy.

 

7.     Governing Law. This Bill of Sale shall be subject to and governed by the
laws of the State of Illinois without regard to its conflicts of law principles.
The Parties shall submit all disputes which arise under this Bill of Sale to
state or federal courts located in Cook County, Illinois for resolution. The
Parties acknowledge that the exclusive jurisdiction for any disputes pertaining
to this Bill of Sale shall be the aforesaid courts and specifically waive any
claims they may have regarding jurisdiction or venue, including, but not limited
to, forum nonconveniens. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATED TO
THIS BILL OF SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.     Amendments. Any provision of this Bill of Sale may be amended or waived
if, but only if, such amendment or waiver is in writing and is signed, in the
case of an amendment, by each party to this Bill of Sale, or in the case of a
waiver, by the party against whom the waiver is to be effective.

 

9.     Severability. If any term, provision, covenant or restriction of this
Bill of Sale is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Bill of Sale shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this Bill of
Sale so as to effect the original intent of the parties as closely as possible
in an acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Bill of Sale to be
executed as of the day first set forth above.

 

 

SELLER:

 

WELLS-GARDNER ELECTRONICS CORPORATION

 

 

By:     ______________________________

Name:  James F. Brace

Its:       Chief Financial Officer

 

 

PURCHASER:

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

By:     ______________________________

Name: Shihchieh HUANG

Its:       President

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

TRANSITION SERVICES AGREEMENT

 

 
32 

--------------------------------------------------------------------------------

 

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of September 12,
2014 (the “Effective Date”) is entered into by and among Wells-Gardner
Electronics Corporation, an Illinois corporation (“WGA”), and HT Precision
Technologies U.S., Inc., a Delaware corporation (“HTP”).

 

W I T N E S S E T H:

 

WHEREAS, WGA and HTP have entered into an Asset Purchase Agreement of even date
herewith (the “Acquisition Agreement”), all capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Acquisition
Agreement, pursuant to which WGA agreed to sell to HTP and HTP agreed to
purchase from WGA certain assets relating to the LCD division of WGA
(“Business”), all as more particularly set forth in the Acquisition Agreement;

 

WHEREAS, it is contemplated under Section 6.3 of the Acquisition Agreement that
WGA will provide to HTP those services reasonably necessary for the conduct of
the Business during the transitional period following the date hereof;

 

WHEREAS, both WGA and HTP acknowledge that as of the date of the Acquisition
Agreement, the Business operates using several stand-alone operating systems and
other operating systems that are fully integrated with WGA and its Affiliates;
and

 

WHEREAS, WGA is willing to provide, or cause to be provided, such services to
HTP on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, WGA and HTP hereby agree as follows:

 

1.     Provision of Transition Services; Fees and Expenses. WGA agrees to
provide, or procure to be provided to HTP, for the periods specified in Section
1(b) hereto (the “Term”), each line item of service set forth herein (each such
item, a “Line Item of Service”, with the length of time for which any Line Item
of Service is provided hereunder being the “Transition Period”). WGA shall
provide, or procure to be provided, the Services (as hereinafter defined)
detailed below pursuant to this Agreement in a commercially reasonable manner
consistent with the manner and level of care with which such Services were
previously conducted by WGA. During the Term, WGA shall assist HTP in the
transfer of responsibility for the Services to HTP and HTP shall use all
commercially reasonable efforts to assume the responsibility for the Services as
promptly as practicable; provided, however, that despite HTP’s stated intention
to migrate all operating systems into their (or their Affiliates’) otherwise
existing operating system(s), WGA makes no representation or warranty or in any
way agrees that upon termination of the Services provided hereunder that HTP’s
operating system(s) will be functional.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     HTP shall pay to WGA the following fees (“Service Fees”) for the various
services described below (“Services”):

 

(i)     Space Usage. For the use of the McCook Space, HTP will pay
XXXXXXXXXXXXXXXXXXXXXXXXXXXXX per month to WGA from the Effective Date through
April 30, 2015 and XXXXXXXXXXXXXXXXXXXXXXXXXXXX per month from May 1, 2015
through April 30, 2016 (“Space Usage Fee”). The Space Usage Fee shall apply even
if HTP decides to cease occupying the McCook Space prior to April 30, 2016.

 

(ii)     XXXXXXX. For the use of WGA’s XXXXX system under WGA’s existing XXXXXX
license, support from WGA’s hosting service and DBA services, and use of WGA’s
suite of XXXXXX products under its XXXXXX licenses, HTP will pay WGA a one (1)
time set-up fee of XXXXXXXXXXXXXX and ongoing fees of XXXXXXXXXXXXXXXXXXXXXXXX
per month through December 31, 2014. All Services provided under this Section
1(b)(ii) shall expire as of December 31, 2014, unless earlier terminated by HTP
in accordance with Section 1(c).

 

(iii)     IT Network. For the use of WGA’s information technology (“IT”) network
and servers, including e-mail servers and internet connectivity, HTP will pay
WGA XXXXXXXXXXXXXXXXXXXX per month. WGA shall provide these services, and HTP
shall pay the monthly fee therefor through December 31, 2014. All Services
provided under this Section 1(b)(iii) shall expire as of December 31, 2014,
unless earlier terminated by HTP in accordance with Section 1(c) or unless
extended as per written mutual agreement of both parties..

 

(iv)     Copiers and General Supplies. For the use of WGA’s copiers, postage
meters and other general office equipment and supplies, HTP will pay WGA
XXXXXXXXXXXXXXXXXXXXXXXXXXX per month. WGA shall provide these services, and HTP
shall pay the monthly fee therefor through December 31, 2014. All Services
provided under this Section 1(b)(iv) shall expire as of December 31, 2014,
unless earlier terminated by HTP in accordance with Section 1(c) or unless
extended as per written mutual agreement of both parties.

 

(v)     Accounting and IT Services. For WGA’s provision of accounting, payroll
and information technology support services for HTP, HTP shall pay
XXXXXXXXXXXXXXXXXXXXX per month to WGA through December 31, 2014. WGA will
perform all accounting services reasonably required by HTP as well as providing
IT support for HTP’s employees and website. All Services provided under this
Section 1(b)(v) shall expire as of December 31, 2014, unless earlier terminated
by HTP in accordance with Section 1(c).

 

For sake of clarification, the Services shall not include providing HTP or its
employees with (a) new office equipment except as may be necessary to deliver
the Services required hereunder, or (b) cellphones. The monthly Service Fees
shall be due and payable in advance on the first (1st) day of each calendar
month thereafter during the Term and shall be pro-rated for any partial months.
WGA reserves the right to charge interest on any amount which has been due from
HTP for more than thirty (30) days, at a rate equal to one and one-half percent
(1.5%) per month, and to suspend performance under this Agreement upon failure
of HTP to make two (2) or more payments.

 

 
2 

--------------------------------------------------------------------------------

 

 

(c)     Subject to its obligations to make payments pursuant to this Agreement
for Services rendered, HTP shall have the right to terminate the Line Items of
Service set forth in Sections 1(b)(ii), (iii), (iv) or (v), either in whole or
in part, upon thirty (30) days written notice to WGA. Notwithstanding the
foregoing, the termination right set forth in the Section shall not apply to the
other Services provided hereunder. If the effective date of termination of a
Line Item of Service under Sections 1(b)(ii), (iii), (iv) or (v) falls on a day
other than the last day of a calendar month, HTP’s payment obligations with
respect to such Line Item of Service shall be prorated based on the number of
days in the final calendar month during which such Line Item of Service was
still being provided.

 

(d)     With respect to a particular Line Item of Service, WGA shall be
responsible for selecting and supervising the employees who will perform any
particular Line Item of Service and administering such employees, i.e. setting
such employees’ hours of work, establishing compensation structure, work load
balancing, etc., subject to Section 1(a) hereof. Unless directed otherwise by
HTP, WGA shall be solely responsible for the proper and timely performance of
the Services by such employees. HTP shall have the right to assist WGA in
directing the employees assigned to perform specific Line Items of Service with
respect to the substance of their work and for determining authorization levels
governing each particular Line Item of Service and funds that employees will
have the right to commit to each Line Item of Service.

 

(e)     WGA represents and warrants to HTP that: (i) WGA has the full right,
power and authority to enter into this Agreement and to perform the acts
required of WGA hereunder; (ii) WGA’s execution of this Agreement and the
performance by WGA of its obligations and duties hereunder do not and will not
violate any applicable laws and regulations or any agreement to which WGA is a
party or by which WGA is otherwise bound or any third party intellectual
property or other right; (iii) this Agreement is enforceable against WGA in
accordance with its terms and (iv) the performance of each of the Services and
the systems used in connection therewith shall in all material respects comply
with any and all applicable laws and regulations, shall not infringe upon any
patent, trademark, copyright, trade secret or other third-party intellectual
property right in any material respect and shall conform to prescribed
specifications therefor in all material respects.

 

(f)     HTP agrees to indemnify WGA and its Affiliates, officers, directors,
employees, agents, successors and assigns for, and hold them harmless from, any
liabilities, losses, damages, costs and expenses (including reasonable
attorney’s fees) incurred by any of them arising out of the provision by WGA or
any of its Affiliates of Services, except where such liabilities, losses,
damages, costs and expenses arise out of the gross negligence, willful
misconduct or bad faith of, or the violation of any Legal Requirement by, any of
such persons, or the willful breach of any of WGA’s obligations under this
Agreement.

 

(g)     WGA agrees to indemnify HTP and its Affiliates, officers, directors,
employees, agents, successors and assigns for, and hold them harmless from, any
liabilities, losses, damages, costs and expenses (including reasonable
attorney’s fees) incurred by any of them arising out of the gross negligence,
willful misconduct or bad faith of, or the violation of any Legal Requirement
by, WGA, or the willful breach of any of WGA’s obligations under this Agreement.

 

 
3 

--------------------------------------------------------------------------------

 

 

2.     Force Majeure. The obligations of WGA or HTP shall be suspended during
the period and to the extent that WGA or HTP, as the case may be, is prevented
or hindered from complying therewith by any of the following causes beyond its
reasonable control: (i) acts of God, (ii) weather, fire or explosion, (iii) war,
invasion, riot or other civil unrest, (iv) governmental laws, orders or
restrictions, (v) actions, embargoes or blockades in effect on or after the date
of this Agreement, (vi) action by any regulatory authority, (vii) national or
regional emergency, (viii) strikes, labor stoppages or slowdowns or other
industrial disturbances, (ix) shortage of adequate power or transportation
facilities, or (x) any other event which is beyond the reasonable control of
such party. In such event, the party whose performance is affected thereby shall
give notice of suspension as soon as reasonably practicable to the other stating
the date and extent of such suspension and the cause thereof, and such party
shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause.

 

3.     Access to Space in McCook Facility. In order to permit WGA or its
Affiliates to provide to HTP some or all of the Services:

 

(a)     WGA hereby grants to HTP and its employees and representatives, in
exchange for the Space Usage Fee, access to use the McCook Space (as defined
below) during the Term. “McCook Space” means the warehouse and back office space
in the Building located at 9500 West 55th Street, Suite A, McCook, Illinois (the
“McCook Facility”) currently used by WGA in connection with the Business as more
specifically described on Exhibit A attached hereto. On or prior to the
expiration of the Term, HTP shall (i) vacate and surrender the McCook Space to
WGA in substantially the same condition as at the beginning of the Term
described above and (ii) remove its personal effects from the McCook Space.

 

(b)     HTP acknowledges and agrees that the McCook Space is being delivered and
HTP accepts such McCook Space in its “as is” condition with all faults. WGA has
not made nor does WGA make any representations or promises with respect to the
McCook Facility or the McCook Space and HTP agrees that WGA does not have any
obligation to perform any work or otherwise prepare the McCook Space for HTP’s
use. HTP shall not make any repairs, alterations, installations or improvements
to the McCook Space without the prior written consent of WGA and shall abide by
all terms and conditions contained in the existing lease of the McCook Facility.
WGA shall ensure that HTP will, during the term hereof, be the beneficiary of
all services received by WGA from the landlord of the McCook Facility.

 

(c)     HTP shall not be permitted to enter any areas within the McCook Facility
other than the McCook Space and the common areas without the prior consent of
WGA in each instance.

 

(d)     HTP shall comply with (i) all applicable rules, laws and regulations of
any governmental or quasi-governmental authority having jurisdiction over the
McCook Space, (ii) the rules and regulations of the landlord of the McCook
Facility and (iii) all reasonable rules and regulations WGA may, at any time or
from time to time, establish regarding the McCook Space.

 

 
4 

--------------------------------------------------------------------------------

 

 

(e)     WGA shall be responsible for the daily cleaning of the office portion of
the McCook Space. HTP shall otherwise maintain and keep the McCook Space clean
and in good repair and tenantable condition for all of its working spaces
throughout the term of the access granted in this Section 3. WGA shall also
provide security desk services including the provision of access/security
badges/keycards and keys to those employees of HTP who are regularly employed at
the McCook Space, along with HTP’s consultants, invitees and visitors, utilities
(including heat, air-conditioning and electricity), elevator services and
general office maintenance (e.g., light bulb replacement), currently provided by
outside vendors to WGA.

 

(f)     WGA, on HTP’s behalf and at HTP’s sole cost and expense, may, but shall
not be obligated to, make such repairs to HTP’s working spaces of the McCook
Space as and when WGA deems necessary including, without limitation, the repair
of any damage to the McCook Space and to any of WGA’s property located thereon,
the need for which arises out of any damage that may occur thereto during the
term of the access granted in this Section 3, and HTP shall promptly reimburse
WGA for the cost thereof, unless such damage is caused by the gross negligence,
willful misconduct or bad faith of, or violation of any Law by, WGA.

 

4.     Confidentiality. Each of WGA and HTP hereby acknowledges that such
party’s confidential information (the “Information”) may be exposed to the other
party’s employees and agents as a result of the activities contemplated by this
Agreement. Each party agrees that such party’s obligation to keep confidential
the other party’s Information shall be governed by Section 5.1 of the
Acquisition Agreement, which is incorporated herein by reference.

 

5.     Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by e-mail or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 5):

 

if to WGA:

 

Wells-Gardner Electronics Corporation
9500 West 55th Street

Suite A

McCook, IL 60525-3605

Attention: Renee Zimmerman

E-Mail: rzimmerman@agegaming.com

 

 
5 

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

 

Gould & Ratner LLP
222 N. LaSalle Street, Suite 800

Chicago, Illinois 60601
Attention: Peter C. Spier

E-Mail: pspier@gouldratner.com

 

if to HTP:

 

 

HTP Precision Technologies U.S., Inc.

c/o HT Precision Technologies, Inc.

3F., No. 13, Ln. 120, Sec. 1, Neihu Rd.,

Neihu Dist., Taipei City 11493, Taiwan R.O.C.

Attn: Jeffrey Huang, Chairman

E-mail: jeffrey.huang@htptek.com

 

with a copy (which shall not constitute notice) to:

 

HT Precision Technologies U.S., Inc.

XXXXXXXXX 

XXXXXXXXX,

XXXXXXXXX

Attn: Colleen L. Hallam

E-mail: colleen.hallam@eastech.com

 

6.     Independent Contractor. WGA shall act as an independent contractor and
not as the agent of HTP in performing the Services, maintaining control over its
employees, its subcontractors and their employees and complying with all
withholding of income at source requirements, whether federal, state, local or
foreign. No employee of WGA performing Services shall be considered an employee
of HTP or any of its Affiliates until such time, if ever, as they accept HTP’s
offer of employment.

 

7.     Assignment. This Agreement may not be assigned by operation of law or
otherwise without the express written consent of WGA and HTP, which consent may
be granted or withheld in the sole discretion of WGA or HTP, as the case may be.

 

8.     No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

 

9.     Entire Agreement. This Agreement, together with the Acquisition
Agreement, constitutes the entire agreement of the parties hereto with respect
to the subject matter hereof and thereof and supersedes all prior agreements and
undertakings, both written and oral, among WGA and HTP with respect to the
subject matter hereof and thereof.

 

 
6 

--------------------------------------------------------------------------------

 

 

10     Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, WGA and HTP or (b) by a waiver
in writing. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of either party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

 

11.     Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Legal Requirement or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

12.     Waiver of Jury Trial. EACH OF the parties hereto hereby waiveS to the
fullest extent permitted by applicable law any right it may have to a trial by
jury with reSPect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated by this
Agreement. EACH OF the parties hereto HEREBY certifIES that no representative,
agent or attorney of THE other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce thE
foregoing waiver.

 

13.     Counterparts. This Agreement may be executed and delivered (including by
e-mail) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

 

14.     No Additional Rights. Except as expressly provided in this Agreement,
the parties agree that this Agreement shall not grant to HTP any additional
rights to WGA proprietary information, technology or know-how.

 

15.     Specific Performance. The parties hereto acknowledge and agree that
remedies at law would be an inadequate remedy for the breach of any agreement
contained herein and that in addition thereto, the parties hereto shall be
entitled to specific performance of the terms hereof or other equitable remedies
in the event of any such breach.

 

16.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois. Each of the parties hereto
hereby irrevocably and unconditionally consents to submit to the personal
jurisdiction of the State or Federal courts located in Cook County, Illinois for
any litigation arising out of or relating to this Agreement and the transactions
contemplated thereby (and agrees not to commence any litigation relating thereto
except in such courts).

 

 
7 

--------------------------------------------------------------------------------

 

 

17.     Currency. Unless otherwise specified in this Agreement, all references
to currency, monetary values and dollars set forth herein shall mean United
States (U.S.) dollars and all payments hereunder shall be made in United States
dollars.

 

18.     Further Assurances. If at any time any of the parties hereto shall
consider or be advised that any further assignments, conveyances or assurances
are necessary or desirable to carry out the provisions hereof and the
transactions contemplated herein, the appropriate parties hereto shall use
commercially reasonable efforts to execute and deliver, or cause to be executed
and delivered, any and all proper deeds, assignments and assurances, and do or
cause to be done all things necessary or proper to carry out fully the
provisions hereof; any costs in connection therewith shall be the responsibility
of the party making the request.

 

 

 

Remainder of page left blank intentionally.

 

 
8 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

WELLS-GARDNER ELECTRONICS CORPORATION

 

 

By: ________________________________
Name: James F. Brace
Title: Chief Financial Officer

 

 

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

By: ________________________________
Name: Shihchieh HUANG
Title: President





 

 

[Signature Page to Transition Services Agreement]

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

MCCOOK SPACE

 

[See Attached]

 

 

 

 

 

 

4821-7524-7644, v. 6

 

 
A-1 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 
33 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into as of September 12, 2014, by and between WELLS-GARDNER ELECTRONICS
CORPORATION, an Illinois corporation (the “Assignor”), and HT PRECISION
TECHNOLOGIES U.S., INC., a Delaware corporation (the “Assignee”). Assignor and
Assignee may be collectively referred to herein as the “Parties” or individually
as a “Party”.

 

WHEREAS, Assignor, Assignee and HT Precision Technologies, Inc. are parties to
an Asset Purchase Agreement dated as of the date hereof (the “Purchase
Agreement”); and

 

WHEREAS, pursuant to the Purchase Agreement, subject to the terms and conditions
set forth therein, Assignor has agreed to transfer, assign, sell, convey and
deliver, or cause to be sold, conveyed, transferred, assigned and delivered, to
Assignee all of Assignor’s right, title and interest in, to and under the
Purchased Assets, and Assignor has agreed to purchase the Purchased Assets and
to assume the Assumed Liabilities.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

 

1.     Recitals; Definitions. The foregoing recitals are hereby fully
incorporated into and made a part of this Assignment. Any capitalized term used
but not defined herein shall have the meaning ascribed to such term in the
Purchase Agreement.

 

2.     Assignment of Purchased Assets. Effective as of the Closing, Seller
hereby sells, conveys, transfers, assigns and delivers to Buyer all of Seller’s
right, title and interest in, to and under the Purchased Assets, and Buyer
hereby accepts such sale, conveyance, transfer, assignment and delivery from
Seller; provided, however, that the tangible Purchased Assets are being
specifically assigned and transferred pursuant to the Bill of Sale and any other
intangible Purchased Assets that are specifically assigned or transferred
pursuant to any other Transaction Document are being specifically assigned and
transferred pursuant to such other Transaction Documents and, in each case,
shall not be assigned or transferred pursuant to this Section 2.

 

3.     Assumption of Assumed Liabilities. Effective as of the Closing, Buyer
hereby assumes, accepts and agrees to timely perform and discharge in accordance
with their respective terms any and all of the Assumed Liabilities; provided,
however, that any Assumed Liabilities that are specifically assumed by Buyer
pursuant to any other Transaction Document shall not be assumed pursuant to this
Section 3.

 

4.     Further Assurances. Each Party hereby agrees that it will cooperate with
the other Parties in the execution, verification, acknowledgement, and delivery
of all such further papers and instruments of assignment and assumption, and
will perform such other acts as the other Parties reasonably may require, to
effectuate the assignment and assumption contemplated hereby.

 

 
1 

--------------------------------------------------------------------------------

 

 

5.     Subject to Purchase Agreement. This Assignment is subject in all respects
to the terms and conditions of the Purchase Agreement, and all of the
representations, warranties, covenants and agreements of Assignor and Assignee
contained therein, all of which shall survive the execution and delivery of this
Assignment in accordance with the terms of the Purchase Agreement. Nothing in
this Assignment shall supersede, amend, alter or modify (nor shall it be deemed
or construed to supersede, amend, alter or modify) any of the terms or
conditions of the Purchase Agreement in any manner whatsoever. In the event of
any conflict between the provisions of this Assignment and the provisions of the
Purchase Agreement, the provisions of the Purchase Agreement shall control and
prevail.

 

6.     Binding Effect; Successors. This Assignment shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.

 

7.     Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signed counterparts delivered by facsimile, .PDF,
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy.

 

8.     Governing Law. This Assignment shall be subject to and governed by the
laws of the State of Illinois with regard to its conflicts of law principles.
The Parties shall submit all disputes which arise under this Bill of Sale to
state or federal courts located in Cook County, Illinois for resolution. The
Parties acknowledge that the aforesaid courts shall be the exclusive
jurisdiction for any disputes arising out of or pertaining to this Assignment,
and specifically waive any claims they may have regarding jurisdiction or venue,
including, but not limited to, forum nonconveniens. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING OUT OF OR RELATED TO THIS ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

9.     Amendments. Any provision of this Assignment may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Assignment or in the case of a waiver, by
the party against whom the waiver is to be effective.

 

10.     Severability. If any term, provision, covenant or restriction of this
Assignment is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Assignment shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Assignment so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Assignment to be
executed as of the day first set forth above.

 

ASSIGNOR:

 

WELLS-GARDNER ELECTRONICS CORPORATION

 

 

By:     ______________________________

Name: James F. Brace

Its:      Chief Financial Officer

 

 

ASSIGNEE:

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

By:     ______________________________

Name: Shihchieh HUANG

Its:      President

 

 

[Signature Page to Assignment and Assumption Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

ASSIGNMENT OF CONTRACTS

 

 
34 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF CONTRACTS

 

This ASSIGNMENT OF CONTRACTS (this “Assignment”) is made and entered into as of
September 12, 2014 (the “Effective Date”), by and between WELLS-GARDNER
ELECTRONICS CORPORATION, an Illinois corporation (“Assignor”), and HT PRECISION
TECHNOLOGIES U.S., INC., a Delaware corporation (“Assignee”, and collectively,
the “Parties” or individually, a “Party”).

 

WHEREAS, Assignor and Assignee are parties to an Asset Purchase Agreement dated
as of even date herewith (the “Purchase Agreement”); and

 

WHEREAS, pursuant to the Purchase Agreement, subject to the terms and conditions
set forth therein, Assignor has agreed to sell, transfer, assign, convey and
deliver to Assignee all of its rights, title and interest in, to and the
Contracts and Assignee has agreed to assume said Contracts from Assignor.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
hereby agree as follows:

 

1.     Recitals; Definitions. The foregoing recitals are hereby fully
incorporated into and made a part of this Assignment. Any capitalized term used
but not defined herein shall have the meaning ascribed to such term in the
Purchase Agreement.

 

2.     Assignment. Assignor does hereby sell, transfer, assign, convey and
deliver unto Assignee, free and clear of all Liens, any and all of Assignor’s
right, title and interest in and to and obligations under the Contracts.

 

3.     Acceptance. Assignee hereby accepts the foregoing assignment of the
Contracts and hereby agrees to assume all obligations and responsibilities under
the Contracts accruing on or after the Effective Date.

 

4.     Subject to Purchase Agreement. This Assignment is subject in all respects
to the terms and conditions of the Purchase Agreement, and all of the
representations, warranties, covenants and agreements of Assignor and Assignee
contained therein, all of which shall survive the execution and delivery of this
Assignment in accordance with the terms of the Purchase Agreement. Nothing in
this Assignment shall supersede, amend, alter or modify (nor shall it be deemed
or construed to supersede, amend, alter or modify) any of the terms or
conditions of the Purchase Agreement in any manner whatsoever. In the event of
any conflict between the provisions of this Assignment and the provisions of the
Purchase Agreement, the provisions of the Purchase Agreement shall control and
prevail.

 

5.     Further Assurances. Each Party hereby agrees that it will cooperate with
the other Party in the execution, verification, acknowledgement, and delivery of
all such further papers and instruments of assignment and assumption, and will
perform such other acts as the other Party reasonably may require, to effectuate
the assignment and assumption contemplated hereby.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Binding Effect; Successors. This Assignment shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

7.     Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument. Signed counterparts transmitted by fax, e-mail or
other form of electronic transmission shall be treated as originals.

 

8.     Governing Law. This Assignment and the legal relations between the
Parties hereto shall be governed by and construed in accordance with the laws of
the State of Illinois without regard to its conflicts of law principles, and any
litigation concerning this Assignment or the transactions contemplated hereby or
any other matters relating hereto shall be brought in the exclusive forum of the
courts located in Cook County, Illinois. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT
OF OR RELATED TO THIS ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

9.     Amendments. Any provision of this Assignment may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Assignment or, in the case of a waiver,
by the party against whom the waiver is to be effective.

 

10.     Severability. If any term, provision, covenant or restriction of this
Assignment is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Assignment shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Assignment so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Assignment to be
executed as of the day first set forth above.

 

ASSIGNOR:

 

WELLS-GARDNER ELECTRONICS CORPORATION

 

 

By:     ______________________________

Name:     James F. Brace

Its:      Chief Financial Officer

 

 

ASSIGNEE:

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

By:     ______________________________

Name:     Shihchieh HUANG

Its:      President

 

 

 

[Signature Page to Assignment of Contracts]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

IP ASSIGNMENT

 

 
35 

--------------------------------------------------------------------------------

 

 

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

This Intellectual Property Assignment Agreement (this “Assignment”), dated as of
September 12, 2014 (the “Effective Date”), is made and delivered by and between
Wells-Gardner Electronics Corporation, an Illinois corporation (“Seller”), and
HT Precision Technologies U.S., Inc., a Delaware corporation (“Purchaser”),
pursuant to and subject to that certain Asset Purchase Agreement of even date
herewith (the “Purchase Agreement”) by and between Seller and Purchaser.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Purchase Agreement.

 

NOW THEREFORE, the parties agree as follows:

 

1.     Assignment. In consideration for the execution of the Purchase Agreement,
the payment of the consideration stipulated therein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Seller
hereby irrevocably conveys, transfers and assigns to Purchaser, and Purchaser
hereby accepts, all of Seller’s right, title and interest in and to the
Intellectual Property (as defined in the Purchase Agreement, which includes the
patents and trademarks registered or pending with the U.S. Patent and Trademark
Office and/or the Canadian Intellectual Property Office and as further set forth
on Schedule I attached hereto), from and after the Effective Date free and clear
of all Liens including without limitation, (i) all goodwill associated
therewith, (ii) all rights of any kind whatsoever of Seller accruing under any
of the Intellectual Property by applicable law of any jurisdiction, by
international treaties and conventions and otherwise throughout the world, (iii)
any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the Intellectual
Property, and (iv) any and all claims and causes of action, with respect to any
of the Intellectual Property, whether accruing before, on and/or after the
Effective Date, including all rights to and claims for damages, restitution and
injunctive and other legal and equitable relief for past, present and future
infringement, dilution, misappropriation, violation, misuse, breach or default,
with the right but no obligation to sue for such legal and equitable relief and
to collect, or otherwise recover, any such damages; provided, however, that
Purchaser hereby grants Seller a non-exclusive, royalty-free license to the use
of the “Wells-Gardner” trademark registered under registration number 4117045 as
set forth in Schedule 2.1(e) to the Purchase Agreement for a period of two (2)
months following the Effective Date to allow Seller to complete a change of its
name to a distinct name bearing no resemblance or association to or variations
of “Wells-Gardner” and/or “Wells-Gardner Electronics”.

 

2.     Further Assurances. Seller shall perform such acts as Purchaser may
reasonably request to transfer Seller’s right, title and interest in and to the
Intellectual Property to Purchaser.

 

3.     Subject to the Purchase Agreement. The terms of the Purchase Agreement,
including without limitation the representations, warranties, covenants,
agreements and indemnities relating to the Intellectual Property are
incorporated herein by this reference. The parties hereto acknowledge and agree
that the representations, warranties, covenants, agreements and indemnities
contained in the Purchase Agreement shall not be superseded hereby but shall
remain in full force and effect to the full extent provided therein. In the
event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms of this Assignment, the terms of the Purchase Agreement
shall control.

 

 
1 

--------------------------------------------------------------------------------

 

 

4.     Recordation and Further Actions. Seller authorizes the Commissioner for
Patents, the Commissioner for Trademarks and the Register of Copyrights and any
other governmental officials to record and register this Assignment upon request
by Purchaser. Seller shall take such steps and actions following the Effective
Date, including the execution of any documents, files, registrations, or other
similar items, to ensure that the Intellectual Property is properly assigned to
Purchaser, or any assignee or successor thereto.

 

5.     Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Assignment delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Assignment.

 

6.     Successors and Assigns. This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

7.     Governing Law; Forum. This Assignment shall be subject to and governed by
the laws of the State of Illinois, without regard to its conflicts of law
principles. The parties shall submit all disputes which arise under this
Assignment to state or federal courts located in Cook County, Illinois for
resolution. The parties acknowledge that the aforesaid courts shall have
exclusive jurisdiction over this Assignment and specifically waive any claims
they may have regarding jurisdiction or venue, including, but not limited to,
forum nonconveniens. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATED TO THIS
ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.     Amendments. Any provision of this Assignment may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Assignment or in the case of a waiver, by
the party against whom the waiver is to be effective.

 

9.     Severability. If any term, provision, covenant or restriction of this
Assignment is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Assignment shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Assignment so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

[SIGNATURE PAGE FOLLOWS]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the Effective Date.

 

SELLER:

 

Wells-Gardner                         ELECTRONICS
CORPORATION



By: __________________________________

Name: James F. Brace

Its:      Chief Financial Officer

 

State of Illinois                               )

                                                          )SS:

County of Cook                              )

 

On this, the________day of September 2014, before me a notary public personally
appeared James F. Brace, known to me (or satisfactorily proven) to be the person
whose name is subscribed to the within instrument, and acknowledged that he
executed the same for the purposes therein contained.

 

In witness hereof, I hereunto set my hand and official seal.

 



                                       ___________________________

Notary Public

 

PURCHASER:

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

By: _______________________________

Name: Shihchieh HUANG

Its:      President

 

State of Illinois                              )

                                                         )SS:

County of Cook                             )

  On this, the________day of September 2014, before me a notary public
personally appeared Shihchieh HUANG known to me (or satisfactorily proven) to be
the person whose name is subscribed to the within instrument, and acknowledged
that he executed the same for the purposes therein contained.  

In witness hereof, I hereunto set my hand and official seal.

 





                                       ___________________________

Notary Public

 

 

[Signature Page to Intellectual Property Assignment Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

PATENTS AND TRADEMARKS

 

ACTIVE PATENTS

 

Patent No.:

Invention:

Related Foreign:

US 7,453,685

Flanges for mounting a flat panel display in a frame and mounting the display
and frame assembly within a console and related methods

PCT/US2006/005066 (Abandoned)

 

CA 2598471 (Abandoned)

 

EPC 6734954.8 (Abandoned)

 

AU 2006216932 (Abandoned)

 

MY P120060696 (Abandoned)

US 7,499,037

The touch screen assembly including a transparent panel, preferably in the form
of a panel of tempered glass adhered to a touch screen panel. Consoles having
touch screen assemblies are also included.

PCT/US2006/011612 (Abandoned)

 

US 8,118,672

A flexible LCD unit, providing different viewing angles for viewing displayed
messages of advertisements.

PCT/US2008/077712 (Abandoned)

 

AU 2008304402 (Abandoned)

 

CA 2,699,061 (Abandoned)

 

EPC 8832951.1 (Abandoned)

 

US 12/115,189

(Abandoned)

A gaming console with picture-in-picture for use to gain entry into a group
level or competitive level of play

AU 008/247404

 

 

PENDING PATENT APPLICATIONS

 

Application No.:

Invention:

Related Foreign:

US 13/162,777

System for Implementing Uniform Display Attributes - MoniCU™

PCT/US2012/041313 (Pending)

 

PCT/US2012/069534 (Pending)

 

CA2,839,698 (Pending)

 

AU2012271036 (Pending)

 

US 13/425,861

System for Implementing an Overlay for a Touch Sensor Including Actuator -
ButtonFlex™ and ShapeWare™

PCT/US2013/033052 (Pending)

 

US 12/115,189

(Abandoned)

A gaming console with picture-in-picture for use to gain entry into a group
level or competitive level of play

CA 2684709

 

 

 
 

--------------------------------------------------------------------------------

 

 

REGISTERED TRADEMARKS

 

Name

Serial No.

Description of applicable goods and services

Registration No.

Registration Date

United States 1

       

Wells-Gardner

85211625

Video displays, namely, LCD’s digitally controlled monitors and analog monitors

4117045

March 27, 2012

High Resolution Solutions

77482910

LCD large screen displays and CRT video monitors for use in gaming industry

3737699

January 12, 2010

MONICU

85370180

Computer software for providing rapid updates and configurations to video and
LCD monitor displays

4518112

April 22, 2014

Canada 2

       

Wells-Gardner

840794

 

TMA488714

January 30, 1998

 

Pending Trademark Application

 

Name

Serial No.

Description of applicable goods and services

Registration No.

Registration Date

United States 1

       

ButtonFlex

85606293

A transparent electrical mechanical actuator overlay for use with LCD and touch
screen bundled solutions

N/A

N/A

 

--------------------------------------------------------------------------------

1 Classes for all U.S. trademarks (registered and pending): International: 009;
U.S.: 021, 023, 026, 036, 038

2 Class (wares) for Canadian trademark: (1) Data and video display monitors

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

SELLER NON-COMPETE

 

 
36 

--------------------------------------------------------------------------------

 

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is made
as of September 12, 2014 (the “Effective Date”), by and between HT Precision
Technologies U.S., Inc., a Delaware corporation (the “Company”) and
Wells-Gardner Electronics Corporation, an Illinois corporation (the “Seller”).

 

RECITALS

 

A.      The Company and Seller are parties to an Asset Purchase Agreement dated
as of September 12, 2014 (the “Purchase Agreement”), pursuant to which the
Company will purchase certain business assets of the Seller’s LCD business
(“Purchased Assets”), including goodwill, as set forth in the Purchase Agreement
(the “Acquisition”).

 

B.     The Company is purchasing the Purchased Assets from Seller to engage in
the manufacture of LCD monitors for the gaming and amusement industry (“LCD
Manufacturing”), and other related operations.

 

C.     Seller will be receiving economic benefit from the Acquisition on the
terms set forth in the Purchase Agreement.

 

D.     The value and goodwill of the Purchased Assets being acquired by the
Company would be diminished substantially if Seller were to engage in LCD
Manufacturing or in the distribution or sale of LCD monitors to the OEM
customers specifically listed in Exhibit “A” of this Agreement in any state,
city or other political subdivision of the United States (the “Territory”).

 

E.     The Purchase Agreement requires that Seller enter into this Agreement as
a condition to the obligation of the Company to effect the Acquisition and
consummate the transactions contemplated by the Purchase Agreement (the
“Closing”) and to preserve the value of the Purchased Assets being acquired by
the Company pursuant to the Purchase Agreement.     

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and in connection with the Closing contemplated by the Purchase
Agreement, the parties agree as follows (capitalized terms used in this
Agreement, but not defined will have the meanings given to these terms in the
Purchase Agreement):

 

1.     Covenants. As an inducement to the Company to enter into the Purchase
Agreement and to pay the Purchase Price, Seller agrees as follows:

 

a.     Non-Compete. Commencing on the Effective Date and ending three (3) years
after the Effective Date (the “Term”), Seller will not within the Territory
directly or indirectly, own, manage, engage in, operate or conduct or assist any
person or entity to conduct any business, or have any ownership interest (except
for the ownership of publicly-traded securities constituting not more than one
percent (1%) of any class of outstanding securities of the issuer thereof), lend
to (except for trade credit extended in the ordinary course of business), to any
business, person, firm, corporation or other entity or enterprise that engages
in LCD Manufacturing or distributes or sells LCD monitors to the OEM customers
specifically listed in Exhibit “A” of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Non-Solicitation. During the Term, Seller will not, either for itself or
for any other person, firm, corporation or other entity, directly or indirectly,
or by action alone or in concert with others:

 

(i)     induce or influence, seek to induce or influence, or permit or encourage
any other person to induce or influence, any employee of the Company (a “Covered
Employee”) with the purpose of obtaining the Covered Employee as an employee or
other service provider or with the purpose of causing the Covered Employee to
terminate his or her employment with the Company; or

 

(ii)     divert or take away or attempt to divert or take away, or solicit or
attempt to solicit (or permit or encourage any third party to divert or take
away or attempt to divert or take away, or solicit or attempt to solicit) any
customer of the Company’s LCD Manufacturing business or those OEM customers
specifically listed in Exhibit “A” of this Agreement (the “Business”), with the
purpose of obtaining such person as a customer for a business competitive with
the Business or to cause such customer to divert any portion of its LCD
Manufacturing or OEM business from the Company to any other person.

 

2.     Reasonableness of Restrictions. SELLER HAS CAREFULLY READ AND CONSIDERED
THE PROVISIONS OF SECTION 1 AND AGREES THAT THE RESTRICTIONS ARE FAIR AND
REASONABLE AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF
THE COMPANY AND THE GOODWILL OF THE BUSINESS.

 

3.     Injunctive Relief.

 

a.     In General. Seller acknowledges and agrees that the Company will suffer
irreparable harm in the event that Seller breaches any of its obligations under
Section 1, and that monetary damages would be inadequate to compensate the
Company for any such breach. Seller agrees that in the event of any breach or
threatened breach by Seller of any of the provisions of Section 1, the Company
will be entitled (without the necessity of posting bond or other security) to a
temporary restraining order, preliminary injunction and permanent injunction in
order to prevent or restrain any such breach or threatened breach by Seller, its
agents, representatives or other persons directly or indirectly acting for, on
behalf of or with Seller.

 

1.     No Limitation of Remedies. Notwithstanding the provisions set forth in
Section 3(a), above, or any other provision contained in this Agreement, the
parties hereby agree that no remedy conferred by any of the specific provisions
of this Agreement, including, without limitation, this Section 3, is intended to
be exclusive of any other remedy, and each and every remedy will be cumulative
and will be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Miscellaneous.

 

a.     Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient or when sent to the recipient by e-mail, one (1) Business Day after
the date when sent to the recipient by overnight delivery service (charges
prepaid) or three (3) Business Days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands or other communications will be sent to the Company or the
Seller at the following addresses:

 

 If to the Company:    

HT Precision Technologies, Inc.



3F., No. 13, Ln. 120, Sec. 1, Neihu Rd.,

Neihu Dist., Taipei City 11493, Taiwan R.O.C.

Attn: Jeffrey Huang, Chairman

E-mail: jeffrey.huang@htptek.com

   

With a copy (which shall not constitute notice) to:  

HT Precision Technologies U.S., Inc.

XXXXXXXXX 

XXXXXXXXX

XXXXXXXXX

Attn: Colleen L. Hallam

E-mail: colleen.hallam@eastech.com

    If to Seller:  Wells-Gardner Electronics Corporation



9500 W. 55th St., Suite A                                                  

McCook, Illinois 60525-3605

Attn: Renee Zimmerman

E-mail: rzimmerman@agegaming.com

    With a copy (which shall not constitute notice) to:   Gould & Ratner LLP



222 N. LaSalle St., Suite 800

Chicago, Illinois 60601

Attn: Peter C. Spier

Fax No. 312.236.3241

E-mail: pspier@gouldratner.com

   

 

Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties.

 

b.     Entire Agreement. This Agreement, the Purchase Agreement (and all
exhibits and schedules attached thereto), and all other documents delivered in
connection herewith supersede all prior discussions and agreements among the
parties with respect to the subject matter hereof and thereof and contains the
sole and entire agreement among the parties hereto with respect thereto.

 

 
3 

--------------------------------------------------------------------------------

 

 

c.     Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving the term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, will be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

 

d.     Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each party.

 

e.     No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their successors or
assigns as provided in Section 4(f), and it is not the intention of the parties
to confer third-party beneficiary rights upon any other person.

 

f.     No Assignment; Binding Effect. This Agreement will automatically inure to
the benefit of and be binding upon any successors or assigns of the Seller and
the Company, in each case without any prior consent from the other party.

 

g.     Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

h.     Severability. If the final judgment or ruling of a court of competent
jurisdiction declares that any term or provision of this Agreement is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability will have, to the full extent permitted by
applicable law, the power to and will reduce the scope, duration, or area of the
term or provision, or delete specific words or phrases, or replace any invalid
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment or ruling
may be appealed. Further, if any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party under this Agreement will not be materially
and adversely affected thereby, then to the full extent permitted by applicable
law (i) such provision will be fully severable, (ii) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never been a part of this Agreement, and (iii) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance from the
Agreement.

 

i.     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to
choice of law principles or rules. Any litigation concerning this Agreement
shall be cited in a court of competent jurisdiction located in Cook County,
Illinois.

 

j.     Construction. No provision of this Agreement will be construed in favor
of or against any party on the ground that the party or its or his counsel
drafted the provision. Any remedies provided for in this Agreement are not
exclusive of any other lawful remedies which may be available to either party.
This Agreement will at all times be construed so as to carry out the purposes
stated in the Agreement.

 

 
 4

--------------------------------------------------------------------------------

 

 

5.     Waiver of Trial by Jury. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

 

6.     Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile or email, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[ - Signature Page Follows - ]

 

 
 5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

 

By:                                                

Name:   Shihchieh Huang

Title:     President

 

 

 

WELLS-GARDNER ELECTRONICS

CORPORATION

 

 

 

By:                                             

Name:   James F. Brace

Title:     Chief Financial Officer

 

 

[Signature Page to Non-Competition and Non-Solicitation Agreement (Seller)]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Seller’s Top 10 LCD Monitor OEM Slot Machine Customers Based on Annual Sales
(1/1/13 through 7/31/14)

 

 

●

GTech/Spielo

 

●

XXXXXX

 

●

XXXXXX.

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

 

Seller’s Top 5 LCD Monitor OEM Amusement Customers Based on Annual Sales (1/1/13
through 7/31/14)

 

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

EXECUTIVES’ NON-COMPETE

 

 
37 

--------------------------------------------------------------------------------

 

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is made
as of September 12, 2014 (the “Effective Date”), by and between HT Precision
Technologies U.S., Inc., a Delaware corporation (the “Company”) and Anthony
Spier (the “Seller”).

 

RECITALS

 

A.      The Company and Wells-Gardner Electronics Corporation, an Illinois
corporation (“Wells-Gardner”) are parties to an Asset Purchase Agreement dated
as of September 12, 2014 (the “Purchase Agreement”), pursuant to which the
Company will purchase certain business assets of Wells-Gardner’s LCD business
(“Purchased Assets”), including goodwill, as set forth in the Purchase Agreement
(the “Acquisition”).

 

B.     Seller holds equity interests in Wells-Gardner and as such will be a
beneficiary of the Acquisition.

 

C.     The Company is purchasing the assets from Seller to engage in the
manufacture of LCD monitors for the gaming and amusement industry (“LCD
Manufacturing”), and other related operations.

 

D.     The value and goodwill of the Purchased Assets being acquired by the
Company would be diminished substantially if Seller were to engage in LCD
Manufacturing or in the distribution or sale of LCD monitors to the OEM
customers specifically listed in Exhibit “A” of this Agreement in any state,
city or other political subdivision of the United States, (the “Territory”).

 

E.     The Purchase Agreement requires that Seller enter into this Agreement as
a condition to the obligation of the Company to effect the Acquisition and
consummate the transactions contemplated by the Purchase Agreement (the
“Closing”) and to preserve the value of the Purchased Assets being acquired by
the Company pursuant to the Purchase Agreement.

 

F.     As an equity holder and employee of Wells-Gardner, Seller has obtained
extensive and valuable knowledge, technical expertise and confidential
information concerning the Business.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and in connection with the Closing contemplated by the Purchase
Agreement, the parties agree as follows (capitalized terms used in this
Agreement, but not defined, will have the meanings given to these terms in the
Purchase Agreement):

 

1.     Covenants. As an inducement to the Company to enter into the Purchase
Agreement and to pay the Purchase Price, Seller agrees as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

a.     Non-Compete. Commencing on the Effective Date and ending eighteen (18)
months after the Effective Date (the “Term”), Seller will not within the
Territory directly or indirectly, own, manage, engage in, operate or conduct or
assist any person or entity to conduct any business, or have any ownership
interest (except for the ownership of publicly-traded securities constituting
not more than one percent (1%) of any class of outstanding securities of the
issuer thereof), or act as an employee, director, officer, agent or consultant
to any business, person, firm, corporation or other entity or enterprise that
engages in LCD Manufacturing or distributes or sells LCD monitors to the OEM
customers specifically listed in Exhibit “A” of this Agreement.

 

b.     Non-Solicitation. During the Term, Seller will not, either for himself or
for any other person, firm, corporation or other entity, directly or indirectly,
or by action alone or in concert with others:

 

(i)     induce or influence, seek to induce or influence, or permit or encourage
any other person to induce or influence, any employee of the Company (a “Covered
Employee”) with the purpose of obtaining the Covered Employee as an employee or
other service provider or with the purpose of causing the Covered Employee to
terminate his or her employment with the Company; or

 

(ii)     divert or take away or attempt to divert or take away, or solicit or
attempt to solicit (or permit or encourage any third party to divert or take
away or attempt to divert or take away, or solicit or attempt to solicit) any
customer of the Company’s LCD Manufacturing business or those OEM customers
specifically listed in Exhibit “A” of this Agreement (the “Business”), with the
purpose of obtaining such person as a customer for a competitor of the Business
or to cause such customer to divert any portion of its LCD Manufacturing or OEM
business from the Company to any other person.

 

c.     Confidentiality. Seller acknowledges that the Company’s business and
future success depends on the preservation of trade secrets and other
confidential, proprietary information concerning the Company, its subsidiaries,
affiliates, suppliers, and customers (“Secrets”). These Secrets include, without
limitation: inventions, circuits, processes, product designs, computer software,
product configuration knowledge, market surveys, financial statements and
forecasts, customer lists and needs, product and marketing plans, procedural and
technical manuals and practices, pricing methods, proposal terms, contract
renewal dates, information about the qualifications of other employees, and
other such business information as the Company is purchasing from Wells-Gardner
in connection with the Acquisition. Notwithstanding the foregoing, Secrets do
not include information which (i) becomes publicly available (other than by
disclosure or other wrongful act by the Seller), (ii) is contained in a publicly
available document, (iii) was known to the Seller before Seller commenced
employment with Wells-Gardner, (iv) is known or available through other lawful
sources not bound by obligations of confidentiality, or (v) is required to be
disclosed pursuant to an order of any administrative body or court of competent
jurisdiction (provided that, if possible, the Company is given reasonable prior
written notice). Seller will hold in the strictest confidence (except as
previously approved by the Company in writing), and will not, directly or
indirectly, disclose, divulge, reveal, report, publish, transfer or otherwise
communicate, or use for his/her own benefit or the benefit of any other person,
partnership, firm, corporation or other entity, or use to the detriment of the
Company, or misuse in any way, any Secrets.

 

 
3 

--------------------------------------------------------------------------------

 

 

2.     Reasonableness of Restrictions. SELLER HAS CAREFULLY READ AND CONSIDERED
THE PROVISIONS OF SECTION 1 AND AGREES THAT THE RESTRICTIONS ARE FAIR AND
REASONABLE AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF
THE COMPANY AND THE GOODWILL OF THE BUSINESS.

 

3.     Injunctive Relief.

 

a.     In General. Seller acknowledges and agrees that the Company will suffer
irreparable harm in the event that Seller breaches any of his obligations under
Section 1, and that monetary damages would be inadequate to compensate the
Company for any such breach. Seller agrees that in the event of any breach or
threatened breach by Seller of any of the provisions of Section 1, the Company
will be entitled (without the necessity of posting bond or other security) to a
temporary restraining order, preliminary injunction and permanent injunction in
order to prevent or restrain any such breach or threatened breach by Seller, his
agents, representatives or other persons directly or indirectly acting for, on
behalf of or with Seller.

 

b.     No Limitation of Remedies. Notwithstanding the provisions set forth in
Section 3(a), above, or any other provision contained in this Agreement, the
parties hereby agree that no remedy conferred by any of the specific provisions
of this Agreement, including, without limitation, this Section 3, is intended to
be exclusive of any other remedy, and each and every remedy will be cumulative
and will be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.

 

4.     Miscellaneous.

 

a.     Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient or when sent to the recipient by e-mail, one (1) Business Day after
the date when sent to the recipient by overnight delivery service (charges
prepaid) or three (3) Business Days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands or other communications will be sent to the Company or the
Seller at the following addresses:

 

If to the Company:

HT Precision Technologies, Inc.

 

3F., No. 13, Ln. 120, Sec. 1, Neihu Rd.,

Neihu Dist., Taipei City 11493, Taiwan R.O.C.

Attn: Jeffrey Huang, Chairman

E-mail: jeffrey.huang@htptek.com

   

 With a copy (which shall not constitute notice) to:     

HT Precision Technologies U.S., Inc.

 

XXXXXXX 

XXXXXXXX

XXXXXXXX

Attn: Colleen L. Hallam

E-mail: colleen.hallam@eastech.com

 

 
4 

--------------------------------------------------------------------------------

 

 

If to Seller:

Anthony Spier

c/o American Gaming & Electronics, Inc.



9500 West 55th St., Suite A

McCook, IL 60525-3605

E-mail: aspier@wellsgardner.com

 

 

With a copy (which shall not constitute notice) to:     

Gould & Ratner LLP





222 N. LaSalle St., Suite 800

Chicago, IL 60601

Attn: Peter C. Spier

E-mail: pspier@gouldratner.com

 

Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties.

 

b.     Entire Agreement. This Agreement, the Purchase Agreement (and all
exhibits and schedules attached thereto), and all other documents delivered in
connection herewith supersede all prior discussions and agreements among the
parties with respect to the subject matter hereof and thereof and contains the
sole and entire agreement among the parties hereto with respect thereto.

 

c.     Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving the term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, will be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

 

d.     Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each party.

 

e.     No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their successors or
assigns as provided in Section 4(f), and it is not the intention of the parties
to confer third-party beneficiary rights upon any other person.

 

f.     No Assignment; Binding Effect. This Agreement will automatically inure to
the benefit of and be binding upon any successors or assigns of the Seller and
the Company, in each case without any prior consent from the other party.

 

 
5 

--------------------------------------------------------------------------------

 

 

g.     Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

h.     Severability. If the final judgment or ruling of a court of competent
jurisdiction declares that any term or provision of this Agreement is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability will have, to the full extent permitted by
applicable law, the power to and will reduce the scope, duration, or area of the
term or provision, or delete specific words or phrases, or replace any invalid
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment or ruling
may be appealed. Further, if any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party under this Agreement will not be materially
and adversely affected thereby, then to the full extent permitted by applicable
law (i) such provision will be fully severable, (ii) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never been a part of this Agreement, and (iii) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance from the
Agreement.

 

i.     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to
choice of law principles or rules. Any litigation concerning this Agreement
shall be cited in a court of competent jurisdiction located in Cook County,
Illinois.

 

j.     Construction. No provision of this Agreement will be construed in favor
of or against any party on the ground that the party or its or his counsel
drafted the provision. Any remedies provided for in this Agreement are not
exclusive of any other lawful remedies which may be available to either party.
This Agreement will at all times be construed so as to carry out the purposes
stated in the Agreement.

 

5.     Waiver of Trial by Jury. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

 

 
6 

--------------------------------------------------------------------------------

 

 

6.     Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile or email, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[ - Signature Page Follows - ]

 

 
 7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

 

By:                                                                     

Name:   Shihchieh Huang

Title:     President

 

 

 

ANTHONY SPIER

                                                                           

 

 

[Signature Page to Non-Competition and Non-Solicitation Agreement]



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Wells-Gardner’s Top 10 LCD Monitor OEM Slot Machine Customers Based on Annual
Sales (1/1/13 through 7/31/14)

 

 

●

GTech/Spielo

 

●

XXXXXX

 

●

XXXXXX.

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

 

Wells-Gardner’s Top 5 LCD Monitor OEM Amusement Customers Based on Annual Sales
(1/1/13 through 7/31/14)

 

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXXl

 

 
 

--------------------------------------------------------------------------------

 

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is made
as of September 12, 2014 (the “Effective Date”), by and between HT Precision
Technologies U.S., Inc., a Delaware corporation (the “Company”) and Renee
Zimmerman (the “Seller”).

 

RECITALS

 

A.      The Company and Wells-Gardner Electronics Corporation, an Illinois
corporation (“Wells-Gardner”) are parties to an Asset Purchase Agreement dated
as of September 12, 2014 (the “Purchase Agreement”), pursuant to which the
Company will purchase certain business assets of Wells-Gardner’s LCD business
(“Purchased Assets”), including goodwill, as set forth in the Purchase Agreement
(the “Acquisition”).

 

B.     Seller holds equity interests in Wells-Gardner and as such will be a
beneficiary of the Acquisition.

 

C.     The Company is purchasing the assets from Seller to engage in the
manufacture of LCD monitors for the gaming and amusement industry (“LCD
Manufacturing”), and other related operations.

 

D.     The value and goodwill of the Purchased Assets being acquired by the
Company would be diminished substantially if Seller were to engage in LCD
Manufacturing or in the distribution or sale of LCD monitors to the OEM
customers specifically listed in Exhibit “A” of this Agreement in any state,
city or other political subdivision of the United States, (the “Territory”).

 

E.     The Purchase Agreement requires that Seller enter into this Agreement as
a condition to the obligation of the Company to effect the Acquisition and
consummate the transactions contemplated by the Purchase Agreement (the
“Closing”) and to preserve the value of the Purchased Assets being acquired by
the Company pursuant to the Purchase Agreement.

 

F.     As an equity holder and employee of Wells-Gardner, Seller has obtained
extensive and valuable knowledge, technical expertise and confidential
information concerning the Business.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and in connection with the Closing contemplated by the Purchase
Agreement, the parties agree as follows (capitalized terms used in this
Agreement, but not defined, will have the meanings given to these terms in the
Purchase Agreement):

 

1.     Covenants. As an inducement to the Company to enter into the Purchase
Agreement and to pay the Purchase Price, Seller agrees as follows:

 

a.     Non-Compete. Commencing on the Effective Date and ending eighteen (18)
months after the Effective Date (the “Term”), Seller will not within the
Territory directly or indirectly, own, manage, engage in, operate or conduct or
assist any person or entity to conduct any business, or have any ownership
interest (except for the ownership of publicly-traded securities constituting
not more than one percent (1%) of any class of outstanding securities of the
issuer thereof), or act as an employee, director, officer, agent or consultant
to any business, person, firm, corporation or other entity or enterprise that
engages in LCD Manufacturing or distributes or sells LCD monitors to the OEM
customers specifically listed in Exhibit “A” of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

b.     Non-Solicitation. During the Term, Seller will not, either for himself or
for any other person, firm, corporation or other entity, directly or indirectly,
or by action alone or in concert with others:

 

(i)     induce or influence, seek to induce or influence, or permit or encourage
any other person to induce or influence, any employee of the Company (a “Covered
Employee”) with the purpose of obtaining the Covered Employee as an employee or
other service provider or with the purpose of causing the Covered Employee to
terminate his or her employment with the Company; or

 

(ii)     divert or take away or attempt to divert or take away, or solicit or
attempt to solicit (or permit or encourage any third party to divert or take
away or attempt to divert or take away, or solicit or attempt to solicit) any
customer of the Company’s LCD Manufacturing business or those OEM customers
specifically listed in Exhibit “A” of this Agreement (the “Business”), with the
purpose of obtaining such person as a customer for a competitor of the Business
or to cause such customer to divert any portion of its LCD Manufacturing or OEM
business from the Company to any other person.

 

c.     Confidentiality. Seller acknowledges that the Company’s business and
future success depends on the preservation of trade secrets and other
confidential, proprietary information concerning the Company, its subsidiaries,
affiliates, suppliers, and customers (“Secrets”). These Secrets include, without
limitation: inventions, circuits, processes, product designs, computer software,
product configuration knowledge, market surveys, financial statements and
forecasts, customer lists and needs, product and marketing plans, procedural and
technical manuals and practices, pricing methods, proposal terms, contract
renewal dates, information about the qualifications of other employees, and
other such business information as the Company is purchasing from Wells-Gardner
in connection with the Acquisition. Notwithstanding the foregoing, Secrets do
not include information which (i) becomes publicly available (other than by
disclosure or other wrongful act by the Seller), (ii) is contained in a publicly
available document, (iii) was known to the Seller before Seller commenced
employment with Wells-Gardner, (iv) is known or available through other lawful
sources not bound by obligations of confidentiality, or (v) is required to be
disclosed pursuant to an order of any administrative body or court of competent
jurisdiction (provided that, if possible, the Company is given reasonable prior
written notice). Seller will hold in the strictest confidence (except as
previously approved by the Company in writing), and will not, directly or
indirectly, disclose, divulge, reveal, report, publish, transfer or otherwise
communicate, or use for his/her own benefit or the benefit of any other person,
partnership, firm, corporation or other entity, or use to the detriment of the
Company, or misuse in any way, any Secrets.

 

 
2 

--------------------------------------------------------------------------------

 

 

2.     Reasonableness of Restrictions. SELLER HAS CAREFULLY READ AND CONSIDERED
THE PROVISIONS OF SECTION 1 AND AGREES THAT THE RESTRICTIONS ARE FAIR AND
REASONABLE AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF
THE COMPANY AND THE GOODWILL OF THE BUSINESS.

 

3.     Injunctive Relief.

 

a.     In General. Seller acknowledges and agrees that the Company will suffer
irreparable harm in the event that Seller breaches any of his obligations under
Section 1, and that monetary damages would be inadequate to compensate the
Company for any such breach. Seller agrees that in the event of any breach or
threatened breach by Seller of any of the provisions of Section 1, the Company
will be entitled (without the necessity of posting bond or other security) to a
temporary restraining order, preliminary injunction and permanent injunction in
order to prevent or restrain any such breach or threatened breach by Seller, his
agents, representatives or other persons directly or indirectly acting for, on
behalf of or with Seller.

 

b.     No Limitation of Remedies. Notwithstanding the provisions set forth in
Section 3(a), above, or any other provision contained in this Agreement, the
parties hereby agree that no remedy conferred by any of the specific provisions
of this Agreement, including, without limitation, this Section 3, is intended to
be exclusive of any other remedy, and each and every remedy will be cumulative
and will be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.

 

Miscellaneous.

 

a.     Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient or when sent to the recipient by e-mail, one (1) Business Day after
the date when sent to the recipient by overnight delivery service (charges
prepaid) or three (3) Business Days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands or other communications will be sent to the Company or the
Seller at the following addresses:

 

If to the Company:

HT Precision Technologies, Inc.



3F., No. 13, Ln. 120, Sec. 1, Neihu Rd.,

Neihu Dist., Taipei City 11493, Taiwan R.O.C.

Attn: Jeffrey Huang, Chairman

E-mail: jeffrey.huang@htptek.com

 

 

With a copy (which shall not constitute notice) to:

HT Precision Technologies U.S., Inc.



XXXXXXX 

XXXXXXX,

XXXXXXX

Attn: Colleen L. Hallam

E-mail: colleen.hallam@eastech.com

 

 
 3

--------------------------------------------------------------------------------

 

 

If to Seller:  

Renee Zimmerman



c/o American Gaming & Electronics, Inc.

9500 West 55th St., Suite A

McCook, IL 60525-3605

E-mail: rzimmerman@agegaming.com

 

 

With a copy (which shall not constitute notice) to:

Gould & Ratner LLP



222 N. LaSalle St., Suite 800

Chicago, IL 60601

Attn: Peter C. Spier

E-mail: pspier@gouldratner.com

 

Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties.

 

b.     Entire Agreement. This Agreement, the Purchase Agreement (and all
exhibits and schedules attached thereto), and all other documents delivered in
connection herewith supersede all prior discussions and agreements among the
parties with respect to the subject matter hereof and thereof and contains the
sole and entire agreement among the parties hereto with respect thereto.

 

c.     Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving the term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, will be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

 

d.     Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each party.

 

e.     No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their successors or
assigns as provided in Section 4(f), and it is not the intention of the parties
to confer third-party beneficiary rights upon any other person.

 

f.     No Assignment; Binding Effect. This Agreement will automatically inure to
the benefit of and be binding upon any successors or assigns of the Seller and
the Company, in each case without any prior consent from the other party.

 

 
 4

--------------------------------------------------------------------------------

 

 

g.     Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

h.     Severability. If the final judgment or ruling of a court of competent
jurisdiction declares that any term or provision of this Agreement is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability will have, to the full extent permitted by
applicable law, the power to and will reduce the scope, duration, or area of the
term or provision, or delete specific words or phrases, or replace any invalid
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment or ruling
may be appealed. Further, if any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party under this Agreement will not be materially
and adversely affected thereby, then to the full extent permitted by applicable
law (i) such provision will be fully severable, (ii) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never been a part of this Agreement, and (iii) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance from the
Agreement.

 

i.     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to
choice of law principles or rules. Any litigation concerning this Agreement
shall be cited in a court of competent jurisdiction located in Cook County,
Illinois.

 

j.     Construction. No provision of this Agreement will be construed in favor
of or against any party on the ground that the party or its or his counsel
drafted the provision. Any remedies provided for in this Agreement are not
exclusive of any other lawful remedies which may be available to either party.
This Agreement will at all times be construed so as to carry out the purposes
stated in the Agreement.

 

5.     Waiver of Trial by Jury. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

 

 
5 

--------------------------------------------------------------------------------

 

 

6.     Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile or email, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[ - Signature Page Follows - ]

 

 
6 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

 

By:                                                      

Name:   Shihchieh Huang

Title:     President

 

 

 

RENEE ZIMMERMAN

 

 

 

                                                           

 

 

 

[Signature Page to Non-Competition and Non-Solicitation Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Wells-Gardner’s Top 10 LCD Monitor OEM Slot Machine Customers Based on Annual
Sales (1/1/13 through 7/31/14)

 

 

●

GTech/Spielo

 

●

XXXXXX

 

●

XXXXXX.

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

 

Wells-Gardner’s Top 5 LCD Monitor OEM Amusement Customers Based on Annual Sales
(1/1/13 through 7/31/14)

 

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

  

 
 

--------------------------------------------------------------------------------

 

 

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is made
as of September 12, 2014 (the “Effective Date”), by and between HT Precision
Technologies U.S., Inc., a Delaware corporation (the “Company”) and James F.
Brace (the “Seller”).

 

RECITALS

 

A.      The Company and Wells-Gardner Electronics Corporation, an Illinois
corporation (“Wells-Gardner”) are parties to an Asset Purchase Agreement dated
as of September 12, 2014 (the “Purchase Agreement”), pursuant to which the
Company will purchase certain business assets of Wells-Gardner’s LCD business
(“Purchased Assets”), including goodwill, as set forth in the Purchase Agreement
(the “Acquisition”).

 

B.     Seller holds equity interests in Wells-Gardner and as such will be a
beneficiary of the Acquisition.

 

C.     The Company is purchasing the assets from Seller to engage in the
manufacture of LCD monitors for the gaming and amusement industry (“LCD
Manufacturing”), and other related operations.

 

D.     The value and goodwill of the Purchased Assets being acquired by the
Company would be diminished substantially if Seller were to engage in LCD
Manufacturing or in the distribution or sale of LCD monitors to the OEM
customers specifically listed in Exhibit “A” of this Agreement in any state,
city or other political subdivision of the United States, (the “Territory”).

 

E.     The Purchase Agreement requires that Seller enter into this Agreement as
a condition to the obligation of the Company to effect the Acquisition and
consummate the transactions contemplated by the Purchase Agreement (the
“Closing”) and to preserve the value of the Purchased Assets being acquired by
the Company pursuant to the Purchase Agreement.

 

F.     As an equity holder and employee of Wells-Gardner, Seller has obtained
extensive and valuable knowledge, technical expertise and confidential
information concerning the Business.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and in connection with the Closing contemplated by the Purchase
Agreement, the parties agree as follows (capitalized terms used in this
Agreement, but not defined, will have the meanings given to these terms in the
Purchase Agreement):

 

1.     Covenants. As an inducement to the Company to enter into the Purchase
Agreement and to pay the Purchase Price, Seller agrees as follows:

 

a.     Non-Compete. Commencing on the Effective Date and ending eighteen (18)
months after the Effective Date (the “Term”), Seller will not within the
Territory directly or indirectly, own, manage, engage in, operate or conduct or
assist any person or entity to conduct any business, or have any ownership
interest (except for the ownership of publicly-traded securities constituting
not more than one percent (1%) of any class of outstanding securities of the
issuer thereof), or act as an employee, director, officer, agent or consultant
to any business, person, firm, corporation or other entity or enterprise that
engages in LCD Manufacturing or distributes or sells LCD monitors to the OEM
customers specifically listed in Exhibit “A” of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

b.     Non-Solicitation. During the Term, Seller will not, either for himself or
for any other person, firm, corporation or other entity, directly or indirectly,
or by action alone or in concert with others:

 

(i)     induce or influence, seek to induce or influence, or permit or encourage
any other person to induce or influence, any employee of the Company (a “Covered
Employee”) with the purpose of obtaining the Covered Employee as an employee or
other service provider or with the purpose of causing the Covered Employee to
terminate his or her employment with the Company; or

 

(i)     divert or take away or attempt to divert or take away, or solicit or
attempt to solicit (or permit or encourage any third party to divert or take
away or attempt to divert or take away, or solicit or attempt to solicit) any
customer of the Company’s LCD Manufacturing business or those OEM customers
specifically listed in Exhibit “A” of this Agreement (the “Business”), with the
purpose of obtaining such person as a customer for a competitor of the Business
or to cause such customer to divert any portion of its LCD Manufacturing or OEM
business from the Company to any other person.

 

c.     Confidentiality. Seller acknowledges that the Company’s business and
future success depends on the preservation of trade secrets and other
confidential, proprietary information concerning the Company, its subsidiaries,
affiliates, suppliers, and customers (“Secrets”). These Secrets include, without
limitation: inventions, circuits, processes, product designs, computer software,
product configuration knowledge, market surveys, financial statements and
forecasts, customer lists and needs, product and marketing plans, procedural and
technical manuals and practices, pricing methods, proposal terms, contract
renewal dates, information about the qualifications of other employees, and
other such business information as the Company is purchasing from Wells-Gardner
in connection with the Acquisition. Notwithstanding the foregoing, Secrets do
not include information which (i) becomes publicly available (other than by
disclosure or other wrongful act by the Seller), (ii) is contained in a publicly
available document, (iii) was known to the Seller before Seller commenced
employment with Wells-Gardner, (iv) is known or available through other lawful
sources not bound by obligations of confidentiality, or (v) is required to be
disclosed pursuant to an order of any administrative body or court of competent
jurisdiction (provided that, if possible, the Company is given reasonable prior
written notice). Seller will hold in the strictest confidence (except as
previously approved by the Company in writing), and will not, directly or
indirectly, disclose, divulge, reveal, report, publish, transfer or otherwise
communicate, or use for his/her own benefit or the benefit of any other person,
partnership, firm, corporation or other entity, or use to the detriment of the
Company, or misuse in any way, any Secrets.

 

 
 2

--------------------------------------------------------------------------------

 

 

2.     Reasonableness of Restrictions. SELLER HAS CAREFULLY READ AND CONSIDERED
THE PROVISIONS OF SECTION 1 AND AGREES THAT THE RESTRICTIONS ARE FAIR AND
REASONABLE AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF
THE COMPANY AND THE GOODWILL OF THE BUSINESS.

 

3.     Injunctive Relief.

 

a.     In General. Seller acknowledges and agrees that the Company will suffer
irreparable harm in the event that Seller breaches any of his obligations under
Section 1, and that monetary damages would be inadequate to compensate the
Company for any such breach. Seller agrees that in the event of any breach or
threatened breach by Seller of any of the provisions of Section 1, the Company
will be entitled (without the necessity of posting bond or other security) to a
temporary restraining order, preliminary injunction and permanent injunction in
order to prevent or restrain any such breach or threatened breach by Seller, his
agents, representatives or other persons directly or indirectly acting for, on
behalf of or with Seller.

 

b.     No Limitation of Remedies. Notwithstanding the provisions set forth in
Section 3(a), above, or any other provision contained in this Agreement, the
parties hereby agree that no remedy conferred by any of the specific provisions
of this Agreement, including, without limitation, this Section 3, is intended to
be exclusive of any other remedy, and each and every remedy will be cumulative
and will be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.

 

4.     Miscellaneous.

 

a.     Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient or when sent to the recipient by e-mail, one (1) Business Day after
the date when sent to the recipient by overnight delivery service (charges
prepaid) or three (3) Business Days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands or other communications will be sent to the Company or the
Seller at the following addresses:

 

If to the Company:  

HT Precision Technologies, Inc.



3F., No. 13, Ln. 120, Sec. 1, Neihu Rd.,

Neihu Dist., Taipei City 11493, Taiwan R.O.C.

Attn: Jeffrey Huang, Chairman

E-mail: jeffrey.huang@htptek.com

 

 

With a copy (which shall not constitute notice) to: 

HT Precision Technologies U.S., Inc.



XXXXXXX 

XXXXXXXX

XXXXXXXX

Attn: Colleen L. Hallam

E-mail: colleen.hallam@eastech.com

 

 
 3

--------------------------------------------------------------------------------

 

 

If to Seller:

James F. Brace



100 North Peck Avenue

La Grange, IL 60525

E-mail: jbrace@wellsgardner.com

 

 

With a copy (which shall not constitute notice) to:

Gould & Ratner LLP



222 N. LaSalle St., Suite 800

Chicago, IL 60601

Attn: Peter C. Spier

E-mail: pspier@gouldratner.com

 

Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties.

 

b.     Entire Agreement. This Agreement, the Purchase Agreement (and all
exhibits and schedules attached thereto), and all other documents delivered in
connection herewith supersede all prior discussions and agreements among the
parties with respect to the subject matter hereof and thereof and contains the
sole and entire agreement among the parties hereto with respect thereto.

 

c.     Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver will be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving the term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, will be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

 

d.     Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each party.

 

e.     No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their successors or
assigns as provided in Section 4(f), and it is not the intention of the parties
to confer third-party beneficiary rights upon any other person.

 

f.     No Assignment; Binding Effect. This Agreement will automatically inure to
the benefit of and be binding upon any successors or assigns of the Seller and
the Company, in each case without any prior consent from the other party.

 

 
4 

--------------------------------------------------------------------------------

 

 

g.     Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

h.     Severability. If the final judgment or ruling of a court of competent
jurisdiction declares that any term or provision of this Agreement is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability will have, to the full extent permitted by
applicable law, the power to and will reduce the scope, duration, or area of the
term or provision, or delete specific words or phrases, or replace any invalid
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment or ruling
may be appealed. Further, if any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party under this Agreement will not be materially
and adversely affected thereby, then to the full extent permitted by applicable
law (i) such provision will be fully severable, (ii) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never been a part of this Agreement, and (iii) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance from the
Agreement.

 

i.     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to
choice of law principles or rules. Any litigation concerning this Agreement
shall be cited in a court of competent jurisdiction located in Cook County,
Illinois.

 

j.     Construction. No provision of this Agreement will be construed in favor
of or against any party on the ground that the party or its or his counsel
drafted the provision. Any remedies provided for in this Agreement are not
exclusive of any other lawful remedies which may be available to either party.
This Agreement will at all times be construed so as to carry out the purposes
stated in the Agreement.

 

5.     Waiver of Trial by Jury. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

 

 
5 

--------------------------------------------------------------------------------

 

 

6.     Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile or email, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[ - Signature Page Follows - ]

 

 
6 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

 

HT PRECISION TECHNOLOGIES U.S., INC.

 

 

 

By:                                                        

Name:   Shihchieh Huang

Title:     President

 

 

 

JAMES F. BRACE

 

 

                                                             



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Wells-Gardner’s Top 10 LCD Monitor OEM Slot Machine Customers Based on Annual
Sales (1/1/13 through 7/31/14)

 

 

●

GTech/Spielo

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

 

Wells-Gardner’s Top 5 LCD Monitor OEM Amusement Customers Based on Annual Sales
(1/1/13 through 7/31/14)

 

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

●

XXXXXX

 

 
 2

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

SAMPLE CALCULATION OF CLOSING NET WORKING CAPITAL

 